Exhibit 10.22

 

LEASE AGREEMENT

 

 

Between

 

 

Paris Court Holdings, Ltd.

 

as Landlord

 

and

 

Chicago Pizza & Brewery, Inc. d/b/a BJ’s restaurant & Brewery

 

as Tenant

 

--------------------------------------------------------------------------------


 

SUMMARY OF BASIC LEASE PROVISIONS

 

1.

LOCATION:

515 West Bay Area Blvd.

 

 

 

2.

COMMENCEMENT DATE:

Article I, Section 5.

 

 

 

3.

LANDLORD’S ADDRESS:

Paris Court Holdings, Ltd.
One Greenway Plaza, Suite 930
Houston, Texas 77046

 

 

Attention:
Telephone:
Fax:

Charles W. Shears
(713) 892-5200 X.104
(713) 892-5032

 

 

 

4.

TENANT’S ADDRESS:

Chicago Pizza & Brewery
16162 Beach Blvd., Suite 100
Huntington Beach, CA 92647
Attention: Real Estate Dept.
Telephone: (714) 848-3747

 

 

 

5.

SIZE OF STORE:

Approximately 10,000 Square Feet.

 

 

 

6.

PRIMARY TERM:

(15) Years

 

 

 

 

 

7.

EXTENSION OPTIONS:

(2)

(5yr) Options

 

 

 

 

 

 

8.

BASE RENT:

Years 1-5

$12,916.67/Mo; $155,000.00/Yr

 

 

Years 6-10

$13,750.00/Mo; $165,000.00/Yr

 

 

Years 11-15

$15,416.67/Mo; $185,000.00/Yr

 

Option

Years 16-20

$16,666.70/Mo; $200,000.00/Yr

 

Option

Years 21-25

$18,333.34/Mo; $220,000.00/Yr

 

 

 

9.

PERCENTAGE RENT:

3% of sales above natural breakpoints

 

 

 

10.

SECURITY DEPOSIT:

N/A

 

 

 

11.

TAXES, INSURANCE & MAINTENANCE

Triple Net

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

 

 

 

 

1

 

DEFINITIONS

2

 

DEMISE OF LEASED PREMISES

3

 

TERM

4

 

RENTAL

5

 

UTILITIES

6

 

USE

7

 

COMMON AREA

8

 

ASSIGNMENT & SUBLETTING

9

 

REPAIR AND MAINTENANCE

10

 

ADDITIONS & FIXTURES

11

 

FIRE & DESTRUCTION OF PREMISES

12

 

LIABILITY & INDEMNIFY

13

 

DIVISION OF SALES

14

 

SECURITY DEPOSIT

15

 

LANDLORD’S LIEN

16

 

DEFAULT, REMEDIES & DETERMINATION OF DAMAGES

17

 

NON-WAIVER

18

 

LANDLORD-TENANT RELATION

19

 

EMINENT DOMAIN

20

 

HOLDING OVER

21

 

LANDLORD’S MORTGAGES

22

 

ADDITIONAL RENT

23

 

NOTICE

24

 

TENANT’S SIGNS

25

 

ENVIRONMENTAL

26

 

REGULATIONS

27

 

TERMINOLOGY & MISCELLANEOUS

28

 

ENTIRE AGREEMENT

 

 

EXHIBITS:

 

 

 

 

 

•

Exhibit “A”

-

Site Plan Depicting Leased Premises

•

Exhibit “A-1”

-

Legal Description

•

Exhibit “B”

-

Percentage Rent Breakpoints

•

Exhibit “C”

-

Additional Area

•

Exhibit “D”

-

Attornment/Non-disturbance Letter

 

3

--------------------------------------------------------------------------------


 

LEASE CONTRACT

 

This Lease Contract (the “Lease”) entered into by and between “Landlord” and
“Tenant” on this                    day of                            , 2002, in
accordance with the terms and conditions hereinafter set forth.

 

W I T N E S S E T H:

 

ARTICLE I

 

SUMMARY OF BASIC LEASE
PROVISIONS AND CERTAIN DEFINED TERMS

 

 

When used herein, the following terms shall have the indicated meanings:

 

1.

“Landlord”:

Paris Court Holdings, Ltd

 

 

“Notice Address”:

One Greenway Plaza, Suite 930

 

Houston, Texas 77046

 

2.

“Tenant”:

Chicago Pizza & Brewery, Inc.

 

 

“Tenant’s Trade Name” (D/B/A):  BJ’s Restaurant & Brewery

 

 

State Where Incorporated: California Corporate I.D.# 33-0485615

 

 

Social Security #: N/A

Drivers License # & State: N/A

 

 

“Notice Address”:

16162 Beach Boulevard, Suite 100
Huntington Beach California, 92647
Attn: Real Estate Dept.

 

 

Principal Business Address & Phone: (714) 848-3747

 

3.

“Guarantor”: N/A

 

Address & Phone Number:

N/A

 

Social Security #: N/A

Drivers License # N/A

 

4.

“Leased Premises”: Approximately 10,000 square feet constituting part of the
Center as shown on Exhibit “A”. “Center” shall be defined as 515 West Bay Area
Blvd., Webster, Texas, 77598, located on the property described on Exhibit “A-
1”. With regard to Exhibit “A”; the parties agree that the exhibit is attached
solely for the purpose or locating the Center and the Leased Premises within the
Center and that no representation, warranty, or covenant is to be implied by any
other information shown on the exhibit (i.e., any information as to buildings,
tenants or prospective tenants, etc. is subject to change at any time).

 

5.

Lease Term: “Commencement Date”: One hundred eighty (180) days after June 1,
2002. “Termination Date”: Last day of the 180th full calendar month after the
Commencement Date.

 

6.

“Minimum Rent”: Years 1-5 $12,9l6.67/Mo; Years 6-10 $13,750.00/Mo; Years 11-15
$15,416.67/Mo

 

7.

“Extension Term”: The word “Extension Term” shall mean two (2) additional terms
for which Tenant has an option to extend this Lease as provided in Section 3.2.

 

4

--------------------------------------------------------------------------------


 

8.

“Percentage Rent”: 3% of sales above natural breakpoints as set forth in Exhibit
“D”

 

9.

“Permitted Use”:  Restaurant & Bar

 

10.

“Security Deposit”:

N/A

 

11.

“First Month’s Rent and Additional Charges”: $17,750.00 to be paid upon
execution of this Lease.

 

12.

Tenant Build Out Allowance: Landlord will, after having been provided by Tenant
certificate(s) of occupancy, proof of insurance, and lien releases from and all
contractors, and after Tenant opens for business, provide Tenant an allowance
for build out equaling $15.00 per square foot based on 10,000 square feet.

 

13.

Additional Charges (to commence on “Commencement Date” as defined in Paragraph 5
above): “Common Area Payment”: $ $ N/A /month; “Tax Payment”: $4,833.33/month;
“Insurance Payment”: $ N/A /month; “Water Costs”: $ N/A /month; Sign Rental: $
N/A /month. Separately metered and billed monthly for overage. Additional
charges are subject to change. Landlord reserves the right to adjust and set the
Additional Charges. It is mutually agreed and understood that this is a “triple
net” lease. Tenant shall be responsible for the payment of all real estate
taxes, personal property taxes, parking lot maintenance and repair, repairs and
maintenance to the premises and property insurance

 

THE SUBMISSION OF THIS LEASE FOR EXAMINATION BY TENANT AND/OR EXECUTION THEREOF
BY TENANT DOES NOT CONSTITUTE A RESERVATION OF OR OPTION FOR THE LEASED PREMISES
AND THIS LEASE SHALL BECOME EFFECTIVE ONLY UPON EXECUTION BY ALL PARTIES HERETO
AND DELIVERY OF A FULLY EXECUTED COUNTERPART HEREOF BY LANDLORD TO TENANT.

 

ARTICLE II
PREMISES

 

Section 2.1.  Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Leased Premises located at 515 West Bay Area Blvd, Webster, Texas
as shown and set forth on Exhibit “A”, which is annexed hereto and incorporated
by reference herein and made part hereof for all purposes, such building to be
constructed or being constructed on a portion of the tract of property described
in Exhibit “A-l” (and any additional land from time to time designated by
Landlord), which tract of property (and any additional land from time to time
designated by Landlord) and any existing and future buildings, parking area,
sidewalks, service area and other improvements now existing or hereafter erected
thereon are sometimes herein referred to as the “Center”. The Center parking
arrangement and number of spaces, positioning of Center on subject property,
location and number of driveways, and location of Tenant in the Center are
subject to change without notice. Landlord reserves the right to place in,
under, over or through the Leased Premises pipes, wires, lines and facilities
serving other areas of the Center provided such right is exercised in a manner
which does not unreasonably interfere with Tenant’s conduct of its business at
the Leased Premises.

 

Section 2.2.  In determining the floor area of the Leased Premises, distances
shall be measured from the exterior face of all exterior walls and the center of
all partition walls which separate the Leased Premises from any interior area.
Walls separating the Leased Premises from a mall and corridor walls shall be
deemed to be exterior walls of the Leased Premises.

 

Section 2.3.  Landlord reserves the right to re-measure the Leased Premises to
determine the gross leasable area of the Leased Premises. In the event the
re-measurement discloses that the actual gross leasable area of the Leased
Premises as set forth in the Article I Section 4 is incorrect, Landlord and
Tenant shall execute an amendment to the Lease (i) reflecting the actual gross
leasable area of the Leased Premises, (ii) adjusting the Minimum Rent and
Additional Charges based on the new square footage and (iii) adjusting the
Extension Term(s) Rent and all other charges accruing under the Lease which are
based on the actual gross leasable area of the Leased Premises. In the event of
an adjustment, Tenant will pay any excess Minimum Rent and Additional Charges
owed to Landlord within fifteen (15) days after receipt of a statement, or
Tenant shall take a credit for any overpayment against the next Minimum Rent and
Additional Charges payments due.

 

Section 2.4.  In addition, Tenant shall have the exclusive right to use and
occupy that portion of the Center specified in Exhibit C, attached hereto and
incorporated herein by reference, hereinafter referred to as “Additional Area”,
and accepts same in its

 

5

--------------------------------------------------------------------------------


 

current condition, “as is” and “where is”. Provided, however, this Additional
Area is not utilized in determining minimum rent required herein and is not to
be included in any definition of “Common Area”. Not withstanding any provision
herein to the contrary. Tenant is solely responsible for the maintenance, repair
and any other cost and expense associated with the Additional Area including but
not limited to, any taxes associated with said Additional Area. Provided further
that, Tenant shall keep the Additional Area in good repair so as not to
unreasonably detract from the Center, subject to the default provisions of
Article XVI.

 

ARTICLE III
TERM

 

Section 3.1. The term of this Lease shall commence on the Commencement Date and
shall terminate on the Termination Date, unless sooner terminated in accordance
with the terms and conditions hereinafter set forth. At the request of Landlord
from time to time made, Tenant will execute one or more memoranda or letters
stating the commencement and termination dates of the Lease.

 

Section 3.2. Provided that Tenant is not in default of any material term,
covenant or condition, contained in this Lease, there has not been an assignment
of this lease, and Tenant gives written notice when exercising the “Extension
Term” as defined below. Tenant shall have the option to extend this Lease for
two (2) additional period of Five (5) years on the conditions and terms as
provided herein; provided, however, that the Base Rent payable during the
Extension Term shall be increased as follows:

 

Lease Year

 

Rent Per Square foot

 

Annual Rent

 

Monthly Rent

 

11-15

 

$

18.50

 

$

185,000.00

 

$

15,416.67

 

16-20

 

$

20.00

 

$

200,000.00

 

$

16.666.70

 

21-25

 

$

22.00

 

$

220,000.00

 

$

18,333.34

 

 

In order to exercise the extension option, Tenant shall notify Landlord in
writing of Tenant’s intention to extend not more than one (1) year nor less than
one hundred and eighty (180) days prior to the end of the Primary Term of this
Lease. In the event that Tenant fails to notify Landlord in writing of Tenant’s
exercise of the Extension Term within the time period specified above, the
Extension Term shall automatically terminate and Tenant shall be deemed to have
irrevocably waived such Extension.

 

ARTICLE IV
RENTAL

 

Section 4.1.  Tenant covenants and agrees to pay to Landlord the Minimum Rent
and Additional Charges (collectively “Rent”) in Houston, Harris County, Texas at
One Greenway Plaza Suite 930, Houston, Texas 77046, or at such other address as
Landlord may from time to time designate in writing. All such Rent payments
shall be made on the first day of each calendar month, monthly in advance, for
each and every month in the term of this Lease. Upon commencement of the term of
this Lease, Tenant will pay Landlord Rent for the first full calendar month of
the lease term; but if the lease term does not commence on the first day of a
calendar month, Tenant will, in lieu of a full month’s Rent, pay in advanced a
pro rata part of such sum as Rent for such partial month.

 

Upon execution of this Lease, and as consideration for same, Tenant shall pay to
Landlord the sum of $17,750.00 representing the 1st months Minimum Rent due
hereunder and additional charges as set forth herein.

 

Section 4.2.  Percentage Rent. As “Percentage Rent” hereunder, Tenant shall pay
to Landlord for each Lease Year, the amount by which three percent (3%) of Gross
Sales (as hereinafter defined) derived from the lease premises during such Lease
Year exceeds the Minimum Rent for such Lease Year as herein set forth (commonly
known as the “natural break point”. Tenant shall pay Percentage Rent annually
within sixty (60) days after the end of each Lease Year at the address specified
in Section 4.1 above, or at such other place as Landlord may from time to time
direct.

 

Section 4.3.  Gross Sales. The Term “Gross Sales” shall mean the aggregate
amount of all sales (whether for cash, on credit or otherwise) made in or from
the Leased Premises. Gross Sales shall not include any federal, state,
municipal, sales value added, excise or similar taxes paid or accrued by Tenant
on sales to customers, irrespective of whether such taxes are collected from
customers or absorbed by Tenant, amounts charged to Tenant by credit or charge
card companies for processing fees, discounted sales to employees for which no
payment is received, proceeds of insurance policies received by Tenant, bulk
and/or intercompany transfers of food and/or inventory, gratuities and service
charges which arc included on customer’s bills and which are passed directly
through to the service employees without diminution or deduction by Tenant,
proceeds from the sale of used equipment, receipts from cigarette

 

6

--------------------------------------------------------------------------------


 

machines or pay telephones, sales for which no monetary compensation is received
and such sales are recorded for control purposes only, and sales where the
proceeds are given to or used for charity, public relations or non-profit
organizations.

 

Section 4.4.  Reporting. Within sixty (60) days from the end of each Lease Year,
Tenant shall deliver to Landlord a written statement of the Gross Sales made
during the preceding Lease Year together with the amount of Percentage Rent due
Landlord hereunder for such lease Year. Tenant shall also submit monthly to
Landlord copy of all state sales tax report as required by the state in which
the Leased Premises are located, said copy to be forwarded to Landlord
contemporaneous with the mailing of said report to the state sales tax agency.

 

Section 4.5.  All rent, including percentage rent, and other sums hereunder
provided to be paid by Tenant shall be due and payable by Tenant without demand,
deduction, abatement or off-set except as expressly provided herein. Past due
rent and other past due payments shall bear interest from maturity at the rate
of twelve percent (12%) per annum from the date due until paid.

 

All other sums and charges of whatsoever nature required to be paid by Tenant to
Landlord pursuant to the terms of this Lease (including, without limitation, all
payments set forth in Article XXII, below entitled “Additional Rent”) constitute
additional rent (whether or not same designated “Additional Rent”) and failure
by Tenant to timely pay such other sums or charges may be treated by Landlord as
failure by Tenant to pay Minimum Rent.

 

ARTICLE V
UTILITIES

 

Section 5.1.  All utilities shall be the responsibility of Tenant. No
interruption or malfunction of any utility services, unless same result for the
act, omission or negligence of Landlord, shall constitute an eviction or
disturbance of Tenant’s use and possession of the Leased Premises or a breach by
Landlord of any of its obligations hereunder or render Landlord liable for any
damages or entitle Tenant to be relieved from any of its obligations hereunder
or grant Tenant any right of off-set or recoupment.

 

Section 5.2.  INTENTIONALLY OMITTED

 

ARTICLE VI
USE

 

Section 6.1.  Tenant will use the Leased Premises solely for the Permitted Use.
Tenant will not use or permit use of the Leased Premises for any other purposes
without the written consent of Landlord. Such facility will be advertised as and
operated solely under the Tenant’s Trade Name. Tenant, at its own expense (i)
will comply with all federal, state, municipal and other laws, codes,
ordinances, rules and regulations applicable to the Leased Premises and the
business conducted therein by Tenant including but not limited to the Americans
with Disabilities Act of 1990 (the “ADA”), and the regulations promulgated
thereunder, as modified and supplemented from time to time, and (ii) will comply
with such regulations as Landlord may promulgate regarding sanitation,
cleanliness and other matters at the Leased Premises or within the Center,
including without limitation regulations regarding the removal of garbage, trash
and other waste. Tenant will not conduct any auction or bankruptcy or fire or
“lost-our-lease” or “going-out-of-business” or similar sale or make any unlawful
use of the Leased Premises or permit any unlawful use thereof.

 

Section 6.2.  INTENTIONALLY OMITTED

 

Section 6.3.  Tenant binds and obligates itself to occupy the Leased Premises
continuously during the entire term of this Lease at least six (6) days per week
during reasonable business hours for the purpose provided above and will operate
such business during such period with diligence, in accordance with the best
standards of operation of such business.

 

Section 6.4.  Tenant shall be responsible, at its sole cost and expense, for the
regular removal of its trash and rubbish. All trash receptacles or dumpsters
installed by Tenant must comply with any statute, ordinance, rule, regulation,
or restrictive covenant now or hereafter in force governing the location or
manner of their placement and must be in a color approved by Landlord, who shall
have the right to remove from the Center without notice any such receptacles
that do not so comply or that have not been so approved. Tenant shall be solely
responsible for any fine, penalty or damage that may result from its failure to
comply with this Section. Receipt and delivery of goods and merchandise and the
removal of garbage and trash shall be made only by way of the service entrance,
if any, and shall be subject to such regulations as Landlord may from time to
time prescribe.

 

7

--------------------------------------------------------------------------------


 

Section 6.5.  Tenant shall install and maintain a locking system for the Leased
Premises. Tenant specifically acknowledges that Landlord is not providing
security for any portion of the Center, including without limitation the Leased
Premises and the Common Area, and Tenant has assumed sole responsibility and
liability for the security of itself, its employees, contractors, customers and
invitees and their respective property, in, on or about the Center, including
without limitation the Leased Premises and the Common Area.

 

Section 6.6.  Tenant shall conduct its business and control its visitors,
employees, contractors, agents and invitees in such manner as not to create any
nuisance, or interfere with, annoy or disturb Landlord or any other tenant of
the Center. Tenant shall keep the Leased Premises neat, clean, sanitary and
reasonably free from dirt, rubbish, insects and pests at all times. Tenant shall
not operate an incinerator or burn trash or garbage within the Leased Premises.
Tenant will not cause or allow any offensive, noxious, disturbing odor or fume
to be released from or permeate from the Leased Premises and will not commit any
act which is nuisance or annoyance to Landlord or to other tenants, or which
might, in the exclusive judgment of Landlord, appreciably damage Landlord’s
goodwill or reputation, or tend to injure or depreciate the Leased Premises.

 

Section 6.7.  So long as Tenant operates in the Leased Premises as a pizza and
brewery type restaurant and is not in default of any of the terms of this Lease
(beyond any applicable cure period), Landlord shall not lease or sell to any
Tenant or buyer whose primary business is the same as that of Tenant. Tenant
acknowledges that this exclusive use clause shall not apply to any existing
tenants or purchasers before the execution date of this lease. Not withstanding
anything to the contrary in this Lease, in the event Tenant closes its business
in the Leased Premises and remains closed for ninety (90) days or more, Landlord
shall have the right to cancel this Lease with thirty (30) days prior written
notice to Tenant.

 

ARTICLE VII
COMMON AREA

 

Section 7.1.

 

A.  Landlord will provide a “Common Area” (as hereinafter defined) in the drive
ways and parking areas and make necessary repairs thereto. Tenant, its
employees, customers and invitees shall have the non-exclusive right to use,
along with others, the Common Area. Landlord shall have the right, from time to
time, to change the arrangement, layout, location and/or size of the Common
Area, and designate employee parking spaces and tenant truck loading zones and
to do and perform such other acts in the Common Area as Landlord and shall, in
its good faith judgment, determine to be advisable. Landlord reserves the right
to modify or change the Tenants location in the Center. Landlord shall have the
right, from time to time, to establish, modify and enforce rules and regulations
with respect to the Common Area and to police compliance with same.

 

B.  For purposes of this Lease, the phrase “Common Area” includes the parking
area, service drives and service roads, traffic islands, landscaped areas,
loading and service areas and sidewalks.

 

Section 7.2.  Tenant will at all times keep all merchandise and displays within
the Leased Premises and will not at any time display any merchandise or offer it
for sale or permit it to be on adjacent sidewalks or at any other point outside
the Leased Premises. Tenant shall not locate or install or cause to be located
or installed on the sidewalks, service area, service corridors, fire corridors
or other portions of the Common Area immediately adjoining the Premises or on
the storefront any bicycle racks, newspaper holder stands, vending machines of
any kind, mailboxes, telephone booths, trash or refuse receptacles, “no parking”
signs or any other device of a similar nature that would impede or obstruct the
sidewalk, service area or any of the Common Area. Tenant shall keep the Leased
Premises, including windows and signs and sidewalks, service ways, loading areas
and other portions of the Common Area immediately adjacent to the Leased
Premises neat, clean, and free from dirt or rubbish at all times.

 

Section 7.3.  Nothing in this Article or elsewhere in this Lease shall be
construed as constituting the Common Area, or any part thereof, as part of the
Leased Premises.

 

8

--------------------------------------------------------------------------------


 

ARTlCLE VIII
ASSIGNMENT AND SUBLETTING

 

Section 8.1.  Tenant shall not assign or in any manner transfer this lease or
any estate or interest herein, by operation of law or otherwise, or sublet the
Leased Premises or any part thereof, or grant any license, concession or other
right of occupancy of any portion of the Leased Premises without the prior
written consent of Landlord. Upon any violation of this provision, this Lease
shall terminate, at Landlord’s option. Landlord agrees that it will not withhold
consent in a wholly unreasonable and arbitrary manner (as further explained in
Section 27.15 of this Lease); however, in determining whether or not to grant
its consent, Landlord shall be entitled to take into consideration factors such
as Landlord’s desired tenant mix, the reputation and net worth of the proposed
transferee, and the then current market conditions (including market rentals).
In addition, Landlord shall also be entitled to charge Tenant a reasonable fee
for processing Tenant’s request. Consent by Landlord to one or more assignments
or subletting shall not operate as a waiver of Landlord’s rights as to any
subsequent assignments and sublettings. Any assignment or sublease proposed by
Tenant shall be only for the purposes specified in Article I Section 9 hereof
and for no other purpose, it being stipulated and agreed that Tenant’s agreement
to use the Leased Premises for such purposes constitutes a material inducement
to Landlord to enter into this Lease and that the use of the Leased Premises for
any other purpose (without Landlord’s consent) will substantially disrupt the
tenant mix or balance in the Center. In no event shall any assignment or
sublease of the Leased Premises relieve or release Tenant or any guarantor of
this Lease from any obligations under this Lease.

 

(a)  Prior to proposing any assignment or sublease to Landlord, Tenant shall
give Landlord prior written notice of at least one hundred twenty (120) days
that Tenant anticipates assigning the Lease or subletting the Leased Premises or
any portion thereof (such 120-day period being herein referred to as the
“Waiting Period”) and Tenant shall have no right to assign or sublet the Leased
Premises or any portion thereof until after the expiration of said Waiting
Period.

 

(b)  Upon receipt by Landlord of notice of Tenant’s intention to assign this
Lease or sublet all or any portion of the Leased Premises, without the prior
written notice to Landlord as required herein, Landlord shall have the right, at
any time thereafter, to terminate this Lease on thirty (30) days prior notice to
Tenant unless, within said 30-day period Tenant withdraws its notice of
assignment or subletting, or gives Landlord notice of a proposed assignee or
sublessee in accordance with the provisions of (c).

 

(c)  In the event that Tenant gives Landlord notice of a proposed assignee or
sublessee, such notice shall contain the name of such proposed assignee or
sublessee, current audited financial statements (or such other reasonable
financial information as Tenant is able to secure) with respect thereto, the use
to which the Leased Premises are to be put, the names and background operating
experience (to the extent reasonably available) of the principals of the
proposed assignee or sublessee and the proposed terms and provisions of such
sublease or assignment. Provided that the use to which the Leased Premises are
proposed to be put by such proposed assignee or sublessee does not violate any
existing usage rights of other tenants of the Center, Landlord shall have the
following options exercisable not later than twenty (20) days following receipt
by Landlord of all of the information referred to in the preceding sentence
relative to the notice of such proposed assignment or subletting: (a) to
terminate the lease effective as of the expiration of such 20-day period, in
which event Tenant and all guarantors shall be relieved of all further liability
hereunder; or (b) to approve such assignment or subletting in accordance with
the notice thereof. Failure of Landlord to so terminate or so approve within
such 20-day period shall be deemed approval by Landlord of such assignment or
subletting.

 

Section 8.2.  If Tenant is a corporation and if at any time during the primary
term of this Lease or any renewal or extensions hereof, the person or persons
who own a majority of either the outstanding voting shares or all outstanding
shares of capital stock of Tenant at the time of the execution of this Lease
cease to own a majority of such shares (except as the result of transfers by
devise or descent), the loss of a majority of such shares shall be deemed an
assignment of this Lease by Tenant and therefore subject in all respects to the
provisions of Section 8.2 above. The previous sentence shall not apply, however,
if at the time of the execution of this Lease the outstanding voting shares of
capital stock of Tenant are listed on a recognized security exchange or
over-the-counter market.

 

Section 8.3.  Notwithstanding any assignment or subletting, Tenant and any
guarantor of Tenant’s obligations under this Lease shall at all times remain
fully responsible and liable for the payment of the rent herein specified and
for compliance with all of Tenant’s other obligations under this Lease (even if
future assignments and sublettings occur subsequent to the assignment or
subletting by Tenant, and regardless of whether or not Landlord’s approval has
been obtained for any assignments and sublettings). Moreover, in the event that
the rental due and payable by a sublessee (or a combination of rental payable
under such sublease plus any bonus or other consideration thereof or incident
thereto) exceeds the rental payable under this Lease, or if with respect to a
permitted assignment, permitted license or other transfer by Tenant permitted by
Landlord, the consideration payable to Tenant by the assignee, licensee or other
transferee exceeds the rental payable under this Lease, then Tenant shall be
bound and obligated to pay Landlord all such excess rental and other excess
consideration within ten (10) days following receipt thereof by Tenant from such
sublessee, assignee, licensee or other transferee, as the case may be. Finally,
in the event of any assignment or subletting, it is understood and agreed that
all rentals paid to Tenant by an assignee or sublessee shall be received by
Tenant in trust for Landlord, to be forwarded immediately to Landlord

 

9

--------------------------------------------------------------------------------


 

without offset or reduction of any kind; and upon election by Landlord such
rentals shall be paid directly to Landlord as specified in Section 4 of this
Lease (to be applied as a credit and offset to Tenant’s rental obligations).

 

Section 8.4.  Tenant shall not mortgage, pledge or otherwise encumber or cause
to be encumbered the Leased Premises or Tenant’s interest in this Lease or in
the Leased Premises. Provided, however, Landlord agrees to enter into a
subordination agreement, inform a acceptable by Landlord’s mortgage holder, for
any improvements made by Tenant to the Leased Premises.

 

Section 8.5.  In the event of the transfer and assignment by Landlord of its
interest in this Lease and in the building containing the Leased Premises to a
person expressly assuming landlord’s obligations under this Lease, Landlord
shall thereby be released from any further obligations hereunder, and Tenant
agrees to look solely to such successor in interest of Landlord for performance
of such obligations. Any security given by Tenant to secure performance of
Tenant’s obligations hereunder may be assigned and transferred by Landlord to
such successor in interest, and Landlord shall thereby be discharged of any
further obligation relating thereto.

 

Section 8.6.  If Tenant assigns or sublets the demised premises, then any future
options or extension terms defined in the Lease Agreement shall terminate with
such assignment or sublease except as may be negotiated and agreed, in writing,
by Landlord and any subtenant or assignee.

 

ARTICLE IX
REPAIR AND MAINTENANCE

 

Section 9.1.  Tenant is responsible for all repairs to, and maintenance of, the
Leased Premises and parking areas and including, but not limited to;

 

(i)    damage to the and damage to structural portions of the Leased Premises
(said “structural portions” consisting only of the foundation and members
supporting the roof but excluding, by way of example, but not limitation, any
exterior wall at which there is an entrance to or exit from the Leased Premises,
all interior partition walls and the interior side of building perimeter walls
enclosing the Leased Premises, all doors, moldings, trim, window frames, door
frames, closure devices, hardware and plate and window glass): and

 

(ii)   damage to any utility lines (sewer, water, gas or electrical) located
outside the boundaries of the Leased Premises: provided however, in the event
any of the foregoing damage is caused by one or more acts or omissions or
commissions of Landlord, its agents or employees, or if a damaged utility line
exclusively serves the Leased Premises, then (in either of such events) Landlord
shall be responsible for the repairs. However, I under no circumstance shall
Landlord be liable to tenant for any disruption of business, lost profits/income
from the business of Tenant or any other incidental or consequential damage of
any type resulting from damage to any utility lines, regardless of the cause of
such damage.

 

Section 9.2.  All damage, other than that which Landlord undertakes to repair as
expressly provided in Section 9.1. or Article XI or XIX will be repaired and all
maintenance will be performed and replacements and renewals will be made by
Tenant at Tenant’s cost and expense including without limitation all other
maintenance and repairs necessary or appropriate to cause the Leased Premises to
be suitable for Tenant’s intended commercial purpose and occupancy; and Tenant
will make all repairs, perform all maintenance and provide all renewals and
replacements at the Leased Premises, including but not limited to heating and
air conditioning equipment (whether any such equipment is roof mounted or
otherwise affixed outside the Leased Premises), electrical equipment and
fixtures, plumbing fixtures and equipment, elevators, wiring including that
within walls or ceiling or under flooring or floor covering), and plumbing lines
(including water lines and gas lines) within walls or ceiling and under flooring
or floor covering. Tenant will repair any water lines and water leak damage that
may occur in the Leased Premises and should the waterline leak cause damage in
an area outside the Leased Premises then Tenant will repair said area. Tenant
will replace all broken or cracked plate glass and glass windows. Tenant shall
not make, or permit to be made, any penetration in the roof or the building of
which the Leased Premises are a part, but shall be responsible for all rooftop
flashing around the rooftop air conditioning unit. In the event that any such
roof penetration is required in connection with any repairs, maintenance,
renewals or replacements required to be made by Tenant hereunder, Landlord shall
perform such roof penetration at Tenant’s cost within reasonable time after
notice from Tenant, and Tenant shall pay the cost thereof upon demand.

 

If Landlord considers necessary and such repairs, maintenance, renewals or
replacements are required by the provisions of this Lease to be made or provided
by Tenant and Tenant refuses or neglects to make same after reasonable notice
(except in the event

 

10

--------------------------------------------------------------------------------


 

of an emergency in which event no prior notice shall be required). Landlord
shall have the right (but shall not be obligated), to make such repairs, perform
such maintenance or provide such renewal or replacement. Tenant will, on demand
pay the cost thereby incurred by Landlord with interest at the rate of 12% per
annum from the date Landlord incurred such cost until paid.

 

Section 9.3.  Tenant will not commit waste and will not injure the Leased
Premises or the building of which they are a part, but will maintain the Leased
Premises in a clean, attractive condition and in good repair, and shall also
keep adjacent sidewalks clean. Upon termination of this Lease, Tenant will
surrender and deliver up the Leased Premises to Landlord in a restored,
“plain-vanilla” condition, such term meaning demolition of all partition walls
which Tenant has erected, removal of all plumbing fixtures with the exception of
those in the restroom on the date of this Lease, and repair of holes in walk
and/or floors and other work as necessary to deliver the space in good retail
condition, excepting only ordinary wear and tear and damage arising from acts of
God, and excepting also any damage required hereunder to be repaired by
Landlord. Upon termination of this Lease, Tenant will also surrender to Landlord
all keys to the Leased Premises at the place stated herein for the payment of
rent and inform Landlord, in writing, of all combinations on locks, safes and
vaults, if any, at the Leased Premises.

 

Section 9.4.  Landlord will have a right to enter the Leased Premises at any
reasonable time (including during Tenant’s business hours) to inspect the
condition thereof and to make necessary repairs and improvements to the Leased
Premises or other premises in the Center of Landlord’s nearby property, to show
the Leased Premises to prospective purchasers, mortgagees or tenants, and for
other lawful purposes. Landlord may enter into the Leased Premises to alter,
improve and repair the Leased Premises and any portion of the building of which
the Leased Premises are a part, without abatement of rent, and may for that
purpose erect, use, and maintain scaffolding, pipes, conduits, and other
necessary structures in and through the building and the Leased Premises where
reasonably required by the character or the scope of the work to be performed,
provided entrance to the Leased Premises shall not be blocked thereby, and
further provided that the Permitted Use shall not be interfered with
unreasonably.  In the event that Landlord requires access to any underfloor
duct, Landlord’s liability for carpet or other floor covering replacement shall
be limited to replacement of the piece removed. Tenant hereby waives any claim
for damages for any injury or inconvenience to or interference with Tenant’s
Permitted Use or business, any loss of occupancy or quiet enjoyment of the
Leased Premises and any other loss occasioned thereby, unless Landlord
unreasonably interferes with the Permitted Use. For each of the aforesaid
purposes, Landlord shall at all times have the right to use any and all means
which Landlord may deem proper to open doors and in an emergency to obtain entry
to any portion of the Leased Premises. Landlord shall also have the right at any
time to change the arrangement and/or location of entrances or passageways,
doors and doorways, corridors, elevators, stairs, toilets or other public parts
of the Center, and change the name, number or designation by which the Center is
commonly known.

 

Section 9.5.  Should any mechanic’s liens or other liens or affidavits claiming
liens be filed against the Leased Premises or any portion thereof or any
interest therein for any reason whatsoever incident to the acts or omissions of
Tenant, its agents or contractors, Tenant shall cause the same to be canceled
and discharged of record by payment, bonding or otherwise, within fifteen (15)
days after Tenant has received notice of such filing.

 

ARTICLE X
ADDITIONS AND FIXTURES

 

Section 10.1.  Tenant will make no alterations or additions to the Leased
Premises without the prior written consent of Landlord. Tenant shall submit to
Landlord plans and specifications in a form acceptable to Landlord for such
alterations or additions.

 

Section 10.2.  Subject to the lien and security interest and other rights of
Landlord referred to in Article XV, Tenant shall remove only “Removable Trade
Fixtures”, as hereinafter defined, (excluding all components of the HVAC system,
pipes, paneling or other wall covering or floor covering), and, in addition to
other applicable provisions of this Lease regarding such removal, the following
shall apply: (1) such removal must be made prior to the termination of this
Lease however and whenever brought about or the termination of Tenant’s right to
possession of the Leased Premises; (2) Tenant must not be in default of any
obligation or covenant under this Lease at the time of such removal; and (3)
such removal must be effected without damage to the Leased Premises or the
building of which the Leased Premises are a part and Tenant must promptly repair
all damage caused by such removal. For the purpose hereof, the phrase “Removable
Trade Fixtures” means the following: all of Tenant’s signs, counters, tables,
chairs, desks, racks, merchandisers and displayers, standards, wall brackets,
hand-rods, shelves, mirrors, marking equipment, cash registers, and other
business machines.

 

11

--------------------------------------------------------------------------------


 

All plumbing or electrical wiring connections exposed as a result of the removal
of Tenant’s Removable Trade Fixtures, or other alterations, additions, fixtures,
equipment or property installed or placed by Tenant in the Leased Premises (if
such removal is so requested by Landlord) shall be capped by Tenant in a safe
and workmanlike manner.

 

Section 10.3.  Tenant shall pay the full amount of all taxes, assessments,
impositions, levies, charges, excises, fees, licenses and other sums levied,
assessed, charged or imposed by any governmental authority or other taxing
authority upon Tenant’s leasehold interest under this Lease and all alterations,
additions, fixtures (including Removable Trade Fixtures), inventory and other
property installed or placed or permitted at the Leased Premises by Tenant.
Within thirty (30) days after notice from Landlord, Tenant shall furnish
Landlord a true copy of receipts evidencing such payment by Tenant to any
governmental authority or other taxing authority assessing such charges.

 

ARTICLE XI
FIRE AND DESTRUCTION OF PREMISES

 

Section 11.1.  If at any time during the lease term, the Leased Premises or any
portion of the Building should be destroyed or damaged by fire or other
casualty, Tenant shall have the obligation to repair and reconstruct the damaged
portion of the Leased Premises and/or the Building to substantially the
condition which existed at the time of Landlord’s tender of possession of the
Leased Premises to Tenant. However, Tenant shall have no obligation to repair
and reconstruct the damaged portion of the Leased Premises and/or the Building
if the fire or other casualty results from the negligence of Landlord, its
employees or agents.

 

Section 11.2.  INTENTIONALLY OMITTED

 

ARTICLE XII
LIABILITY AND INDEMNITY

 

Section 12.1.  Tenant and Landlord each agree to indemnify and hold the other,
and their employees harmless from any and all claims, actions, damages,
liabilities and expenses (including but not limited to costs and expenses of
defending against all the aforesaid including but not limited to attorneys’
fees) arising (or alleged to arise) out of or in connection with any injury to
or death of any person or persons or damage to or destruction of the property of
any person or persons occurring in or about the Leased Premises or the Center
arising from any act or omission of the other party, their agents, employees,
assignees, sublessees, contractors, customers or invitees or arising from or out
of the occupancy or use by Tenant of the Leased Premises, or the ownership of
the Leased Premises by  Landlord, or any part thereof or any other part of the
Center or arising, directly or indirectly, wholly or in part, from any conduct,
activity, act, omission or operation involving the use, handling, storage,
generation, treatment, transportation, disposal, release or management of any
Hazardous Substance (hereinafter defined) in, from or to the Leased Premises,
whether or not Tenant or Landlord may have acted negligently with respect to
such Hazardous Substance.

 

Section 12.2.  Tenant agrees to take out and maintain at all times during the
Lease Term a policy of all risk fire and extended coverage insurance on the
leased premises and all leasehold improvements and other personal property
placed at the Leased Premises (including, but not limited to, the rooftop HVAC
unit and plate and window glass). In the event that Tenant sustains a loss by
reason of fire or other casualty, and such fire or casualty is not caused in
whole or in part by acts or omissions of Landlord, its agents, servants or
employees, then Tenant agrees to look solely to its insurance proceeds (if any);
and Tenant shall have no claim or right of recovery against Landlord, or the
agents, servants or employees of Landlord; and no third party shall have any
claim or right of recovery by way of subrogation or assignment or otherwise.

 

Tenant hereby releases Landlord from any and all liability or responsibility, or
to any other party claiming through or under Tenant, by way of subrogation or
otherwise, for any loss or damage to property caused by a casualty which is
insurable under standard fire and extended coverage insurance; provided however,
waiver shall be applicable only with respect to a loss or damage occurring
during the time when standard fire and extended coverage insurance policies
contain a clause or endorsement to the effect that any such release shall not
adversely affect or impair the policy or right of the insured party to receive
proceeds under the policy (and the parties shall cause their insurance companies
to endorse the waivers of subrogation).

 

Such insurance policy shall contain a loss payable clause designating Tenant,
Landlord and Landlord’s Mortgage holder as loss payees as their respective
interests may appear. Tenant shall be responsible for the safety and personal
well being of Tenant’s employees, both within the Leased Premises and in the
Center. Tenant agrees that Landlord shall not be responsible or liable to Tenant
or those claiming under Tenant (including, without limitation, Tenant’s agents,
servants, employees, customers and invitees) for injury,

 

12

--------------------------------------------------------------------------------


 

death or damage or loss occasioned by the acts or omissions of persons occupying
any other part of the Center or occasioned by the condition of the Center or
property of any other occupant of any part of the Center or the acts or
omissions of any other person or persons present at the Center who are not
occupants of any part thereof, whether or not such persons are present with the
knowledge or consent of Landlord; and Tenant agrees to indemnify and hold
Landlord harmless from all losses, claims, suits, actions, damages, and
liabilities arising (or alleged to arise) therefrom.

 

Section 12.3.  Tenant will take out and maintain, at its own cost and expense,
commercial, comprehensive general liability insurance  overage in a minimum
amount of $2,000,000.00 combined single limit, which comprehensive general
liability policy shall include (i) coverage for bodily injury and death,
property damage and products liability coverage; (ii) contractual liability
coverage insurance the obligations of Tenant under the terms of this Lease;
(iii) fire legal liability coverage with respect to the Leased Premises and
building of which they are a part in the amount of at least $300,000.00; and
(iv) liquor liability insurance in an amount acceptable to Landlord, if
applicable; and (v) business interruption insurance. Such policy or policies
shall name Landlord (and any of its affiliates, subsidiaries, successors and
assigns designated by the Landlord) as an additional insured and contains a
waiver of subrogation.

 

Section 12.4.  Tenant shall take out and maintain, at its own cost and expense,
worker’s compensation insurance or such other similar coverage as is required by
law and approved by Landlord and a waiver of subrogation.

 

Section 12.5.  The policies of insurance required to be maintained by Tenant
under the terms of this Lease are referred to in this Section 12.5. in the
singular as a “Required Policy” and in the plural as “Required Policies”.  All
Required Policies shall be in a form and with a company acceptable to Landlord
and shall be endorsed so as to be noncancellable with respect to Landlord and
not subject to material change, alterations as termination except upon thirty
(30) days prior written notice to Landlord given in the manner set forth in
Article XXIII, below. Tenant agrees to initially deliver to Landlord a
duplicate, updated original or certificate of each Required Policy upon tender
of possession of the Leased Premises to Tenant and at all times during the lease
term, to maintain a duplicate, updated original or certificate of all Required
Policies on deposit with Landlord. Tenant shall obtain a written obligation on
the part of each insurance company to notify Landlord at least twenty days prior
to cancellation of such insurance. If Tenant shall fail to perform any of its
obligations under this Article XII, Landlord may perform the same and the cost
thereof shall be deemed additional rent and be payable upon Landlord’s demand
with interest at the rate of 12% per annum from the date such expense was
incurred by Landlord until paid.

 

Section 12.6.  Tenant shall require any contractor of Tenant performing work on
the Leased Premises to carry and maintain, at no expense to Landlord, a
non-deductible:

 

1.                                       commercial (comprehensive) liability
insurance policy, including (but not limited to) contractor’s liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement and contractor’s protective liability coverage,
to afford protection, with respect to personal injury, death or property damage
of not less than One Million Dollars ($1,000,000) per occurrence combined single
limit/Two Million Dollars ($2,000,000) general aggregate (but not less than
$3,000,000 per location aggregate); and

 

2.                                       comprehensive automobile liability
insurance policy with limits for each occurrence of not less than One Million
Dollars ($1,000,000) with respect to personal injury or death and Five Hundred
Thousand Dollars ($500,000) with respect to property damage; and

 

3.                                       worker’s compensation insurance policy
in the amount of $500,000.

 

In addition to any other provision of this Lease concerning insurance coverage,
Landlord shall be named as an additional loss payee with respect to any such
policy of insurance required under this Section 12.6.

 

Section 12.7.  Tenant will not do or suffer to be done, or keep or suffer to be
kept, anything in, upon or about the Leased Premises which will violate
Landlord’s policies of casualty or liability insurance or which will prevent
Landlord from procuring such policies with Companies acceptable to Landlord.  If
anything done, omitted to be done or suffered by Tenant to be kept in, upon or
about the Leased Premises shall cause the rate of liability, casualty or other
insurance on the Leased Premises or on the Center to be increased beyond the
minimum rate from time to time applicable to the Leased Premises or to any such
other property for the use or uses made thereof, then Tenant will pay, as
additional rent, the amount of any such increase upon Landlord’s demand.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XIII
DIVISION OF SALES

 

Section 13.1.  INTENTIONALLY OMITTED

 

ARTICLE XIV
SECURITY DEPOSIT

 

Section 14.1.  INTENTIONALLY OMITTED

 

ARTICLE XV

LANDLORD’S LIEN

 

Section 15.1.  To secure the payment of all rent due and to become due hereunder
and the faithful performance of this Lease by Tenant and to secure all other
indebtedness and liabilities of Tenant to Landlord now existing or hereafter
incurred, Tenant hereby gives to Landlord an express first and prior contract
lien and security interest on all property (including, but not limited to,
fixtures, equipment, chattels and merchandise) which may be placed in or on the
Leased Premises, and also upon all proceeds of any insurance which may accrue to
Tenant by reason of destruction of or damage to any such property. All exemption
laws are hereby waived in favor of said lien and security interest to and in
favor of Landlord’s statutory lien. This lien and security interest may be
foreclosed with or without court proceedings by public or private sale provided
Landlord gives Tenant at least thirty (30) days notice of the time and place of
said sale, and Landlord shall have the right to become the purchaser, upon being
the highest bidder at such sale. Contemporaneously with the execution of this
Lease (or at any lime if requested by Landlord), Tenant shall execute and
deliver to Landlord Texas Uniform Commercial Code Financing Statements in
sufficient form so that when properly filed, the security interest hereby given
shall thereupon be perfected. Landlord shall, in addition to all of its rights
hereunder, also have all of the rights and remedies of a secured party under the
Texas Uniform Commercial Code (the Texas Business and Commerce Code). However,
not withstanding any provision herein to the contrary, Landlord agrees to
execute a subordination agreement in favor of Tenant’s commercial lender or
finance company for purchase money loans for equipment, furniture and fixtures.
Said subordination agreement to be in such form as may be approved by Landlord’s
mortgagor.

 

ARTICLE XVI
DEFAULT, REMEDIES AND DETERMINATION OF DAMAGES

 

Section 16.1.  Each of the following acts or omissions of Tenant or occurrences
shall constitute an “Event of Default”:

 

(a)                                  Failure or refusal by Tenant, after notice,
to timely pay Minimum Rent or any other sum when due hereunder, including but
not limited to any Additional Rent expenses under Section XXII.  Notwithstanding
any provision herein to the contrary, however, Landlord, shall provide Tenant
five (5) days written notice of any default by Tenant of failure to pay Minimum
Rent and other sums due herunder. Provided, however, Landlord shall not be
required to give Tenant more than two (2) such written notices within any
calendar year during the life of this Lease; or

 

(b)                                 Failure or refusal by Tenant to comply with
the obligations of Tenant set forth in Article VI of this Lease; or

 

(c)                                  Failure or refusal by Tenant to timely
perform or observe any other covenant, duty or obligation of Tenant under this
Lease; [provided, however, notwithstanding the occurrence of such an Event of
Default, Landlord shall not be entitled to exercise any of the remedies provided
for in this Lease or by law unless such Event of Default continues beyond the
expiration of thirty (30) days following notice to Tenant of the occurrence of
such Event of Default; provided, further, that if Tenant shall default in the
performance of any covenant, duty or obligation two (2) or more times in any
twelve (12) month period, then notwithstanding that each such default shall

 

14

--------------------------------------------------------------------------------


 

have been cured by Tenant, any further default shall be deemed an Event of
Default without Landlord’s being obligated to provide notice to Tenant and grant
Tenant the right to cure] or

 

(d)                                 Abandonment or vacating of the Leased
Premises or any portion thereof; or

 

(e)                                  The entry of a decree or order for relief
by a court having jurisdiction over Tenant or any guarantor of Tenant’s
obligations hereunder in an involuntary case under the federal bankruptcy laws,
as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or other similar law, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
Tenant or any guarantor of Tenant’s obligations hereunder of for any substantial
part of either of said parties’ property, or ordering the winding-up or
liquidation of either of said parties’ affairs; or

 

(f)                                    Tenant shall do or permit to be done
anything which creates a lien upon the Leased Premises; or

 

(g)                                 The commencement by Tenant or any guarantor
of Tenant’s obligations hereunder if a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy, insolvency or other similar law.

 

(h)                                 Tenant shall fail to execute and acknowledge
in good faith and in writing within ten (10) days after submission to Tenant of
a request for confirmation of the subordination of the Lease to a security
document and an estoppel certificate.

 

(i)                                     Failure or refusal of Tenant to make all
Tenant’s improvements to the Leased Premises within 60 days of commencement of
the Lease term.

 

Section 16.2.  This Lease and the term and estate hereby granted and the demise
hereby made are subject to the limitation that if and whenever any Event of
Default shall occur, after such notice, if any, as is provided in Section 16.1,
Landlord may, at its option, in addition to all other rights and remedies given
hereunder or by law or equity, do any one or more of the following:

 

(a)                                  Terminate this Lease, in which event,
Tenant shall immediately surrender possession of the Leased Premises to
Landlord; or

 

(b)                                 Enter upon and take possession of the Leased
Premises and expel or remove Tenant and any other occupant there from, with or
without having terminated the Lease; or

 

(c)                                  Alter locks and other security devices at
the Leased Premises.

 

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Leased
Premises by Tenant, whether by agreement or by operation of law, it being
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant.

 

Upon the occurrence of an Event of Default, landlord shall not be obligated to
give any notice (written or oral) regarding alteration of lock or other security
devices at the Leased Premises, or notice (written or oral) to vacate the Leased
Premises or notice of liability for Landlord’s attorneys’ fees prior to
Landlord’s alteration of such locks or security devices or institution of
proceedings in forcible detainer. In the event Landlord exercises its rights to
alter the locks at the Leased Premises, Landlord shall only be required to
provide Tenant with a new key during Landlord’s regular business hours, provided
that in no event shall Landlord be required to provide Tenant a new key until
such time as Tenant cures all defaults under the Lease and, if required by
Landlord, Tenant increases the amount of the Security Deposit being held under
the terms of Section 14.1. by an amount equal to twice the monthly Minimum Rent
and Additional Charges due hereunder. Tenant hereby waives (to the extent
legally permissible) any and all notices otherwise required under common law or
under Chapters 24 or 92 of the Texas Property Code, as same presently exist or
may be hereafter amended (or any subsequent similar statute relating to notice
prior to instituting such action or proceeding). To the extent of any
inconsistency between this Lease and provisions of Section 92.008 of the Texas
Property Code (as it may be hereafter amended), it is the agreement of the
parties that this Lease shall prevail and govern and control.

 

15

--------------------------------------------------------------------------------


 

If Tenant should fail to make any payment or cure any default hereunder within
the time herein permitted, if any, Landlord, without being under any obligation
to do so and without thereby waiving such default, may make such payment and/or
remedy such other default for such purpose), and thereupon Tenant shall be
obligated to, and hereby agrees to pay Landlord, upon demand, all costs,
expenses and disbursements incurred by Landlord in taking such remedial action,
including interest at the rate of 12% per annum from the date of such costs
incurred by Landlord until payment.

 

In the event of termination of this Lease or Tenant’s right to possession of the
Leased Premises or repossession of the Leased Premises for an Event of Default,
Landlord shall have the duty to relet or attempt to relet and in the event of
reletting Landlord may relet the whole or any portion of the Leased Premises for
any period, to any tenant, and for any use and purpose and upon terms acceptable
to Landlord in its sole discretion. Upon an Event of Default, Landlord and
Tenant agree that Landlord shall only be required to use the same efforts
Landlord then uses to lease other properties Landlord owns and manages (or if
the Leased Premises is then managed for Landlord, the Landlord will instruct
such manager to use the same efforts such manager then uses to lease the space
or properties which it owns or manages); provided, however, that Landlord or its
manager shall not be required to give any preference or priority to the showing
or leasing of the Leased Premises over any other space that Landlord or its
manager may be leasing or have available and may place a prospective tenant in
any such available space regardless of when such alternative space becomes
available; provided further, that Landlord shall not be required to observe any
instructions given by Tenant about such reletting or accept any tenants offered
by Tenant unless such offered tenant has a credit worthiness acceptable to
Landlord, leases the entire Leased Premises, agrees to use the Leased Premises
in a manner consistent with this Lease and leases the Leased Premises at the
same rent, for no more than the term of this Lease and on the same other terms
and conditions as in the Lease without the expenditure by Landlord for tenant
improvements or broker’s commissions.

 

Section 16.3.  In the event Landlord elects to terminate this Lease by reason of
an Event of Default or in the event Landlord elects to terminate Tenant’s right
to possession of the Leased Premises without terminating this Lease, Landlord
may hold Tenant liable for all rent and other indebtedness accrued to the date
of such termination, plus such rent and other indebtedness as would otherwise
have been required to be paid by Tenant to Landlord during the period following
termination of the lease term (or Tenant’s right to possession of the Leased
Premises, as the case may be) measured from the date of such termination by
Landlord until the date which would have been the date of expiration of the term
as stated in Article III (had Landlord not elected to terminate the Lease or
Tenant’s right to possession on account of such Event of Default) diminished by
any net sums thereafter received by Landlord through reletting the Leased
Premises during said period (after deducting expenses incurred by Landlord as
provided in the succeeding paragraph). Actions to collect amounts due by Tenant
provided for in this paragraph of Section 16.3. may be brought from time to time
by Landlord during the aforesaid period, on one or more occasions, without the
necessity of Landlord’s waiting until expiration of such period; and in no event
shall Tenant be entitled to any excess of rent (or rent plus other sums)
obtained by reletting over and above the rent herein reserved. At any time after
the term of this Lease shall be expired and come to an end or Landlord shall
have reentered upon the Leased Premises, as the case may be. Landlord shall be
entitled to recover from Tenant, and Tenant shall pay to Landlord on demand, as
and for liquidated and agreed final damages, a sum equal to the amount by which
the rent, including Minimum Rent and all Additional Charges due hereunder,
reserved in this Lease for the period which otherwise would have constituted the
unexpired portion of the term of this Lease, exceeds the then fair rental value
of the Leased Premises for the same period, both discounted to present value as
determined by Landlord.

 

In the case of an Event of Default, Tenant shall also be liable for and shall
pay to Landlord at Houston, Harris County, Texas, in addition to any sum
provided to be paid above; broker’s fees incurred by Landlord in connection with
reletting the whole or any part of the Leased Premises; the costs of removing
and storing Tenant’s or other occupant’s property; the costs of repairing,
altering, remodeling or otherwise putting the Leased Premises into required by
this Lease to be repaired, altered, or remodeled, and all reasonable expenses
incurred by Landlord in enforcing Landlord’s remedies.

 

Section 16.4.  In the event of any default by Landlord, Tenant’s exclusive
remedy shall be an action for damages (Tenant hereby waiving the benefit of any
laws granting it a lien upon the property of Landlord and/or upon rent due
Landlord), but prior to any such action Tenant will give Landlord written notice
specifying such default with particularity, and Landlord shall thereupon have a
reasonable period, but in no event less than thirty (30) days, in which to
commence to cure any such default. Tenant shall not have any remedy or cause of
action, until Landlord fails to commence to cure any default after such notice
or having so commenced thereafter fails to exercise reasonable diligence to
complete such curing by reason thereof. All obligations of Landlord hereunder
will be construed as independent covenants, not conditions; and all such
obligations will be binding upon Landlord only during the period of its
ownership of the Center and not thereafter. Notwithstanding anything contained
in this Lease to the contrary, in the event of any default by Landlord in
performing its covenants or obligations hereunder, Tenant shall not exercise any
rights it may have on account of such default until (I) Tenant gives forty-five
(45) days written notice of such default (which notice shall specify the exact
nature of

 

16

--------------------------------------------------------------------------------


 

said default and how the same may be cured) to each holder of any mortgage or
deed of trust encumbering the Center or the Leased Premises who has heretofore
notified Tenant in writing of its interest and the address to which notices are
to be sent (herein referred to as  “Landlord’s Mortgagees”) and (ii) each such
Landlord’s Mortgagee fails to cure or cause to be cured said default within the
time period permitted Landlord pursuant to the terms of this Lease together with
such additional time as may be reasonably necessary if Landlord’s Mortgagee is
prevented by applicable laws from commencing the cure of such default.

 

Notwithstanding anything in this Lease to the contrary, if Tenant claims or
asserts that Landlord has violated or failed to perform a covenant of Landlord
not to unreasonably withhold Landlord’s consent or approval, Tenant’s sole and
exclusive remedy shall be an action for specific performance, declaratory
judgment or injunction and in no event shall Tenant be entitled to any money
damages for a breach of such covenant and in no event shall Tenant claim or
assert any claim for any money damages in any action or by way of set off,
defense or counterclaim and Tenant hereby specifically waives the right to any
money damages or other remedies.

 

Section 16.5.  In the event that Landlord institutes an action or proceeding to
enforce payment of a monetary sum due hereunder or to enforce any compliance by
Tenant with the provisions of this Lease and is the prevailing party in such
action or in the event it shall become necessary for Landlord to employ or
consult with an attorney with regard to Tenant’s performance under this Lease
then, in such event, Tenant will pay to Landlord all reasonable costs incurred
by Landlord in such event, including reasonable attorneys’ fees, which shall not
be less than fifteen percent ( 15%) of all such sums owing by Tenant to
Landlord.

 

Section 16.6.  INTENTIONALLY OMITTED

 

ARTICLE XVII
NON-WAIVER

 

Section 17.1.  Neither acceptance of rent (or any portion thereof) or any other
sums payable by Tenant hereunder (or any portion thereof) by Landlord nor
failure by Landlord to complain of any action, non-action or default of Tenant
shall constitute a waiver as to any breach of any covenant or condition of
Tenant contained herein nor a waiver of any of Landlord’s rights hereunder.
Forbearance by Landlord in enforcing one or more of the remedies herein provided
upon an Event of Default shall not constitute a waiver of any right to enforce
such remedies for either a prior or subsequent default of the same obligation or
for any prior or subsequent default of any other obligation of Tenant under this
Lease. No right or remedy of Landlord hereunder or covenant, duty or obligation
of Tenant hereunder shall be deemed waived by Landlord unless such waiver be in
writing, signed by Landlord. Landlord’s acceptance of the payment of rental or
other payments hereunder after the occurrence of an Event of Default shall not
be construed as an accord and satisfaction or comprise a waiver of such default,
unless Landlord so notifies Tenant in writing.

 

ARTICLE XVIII

LANDLORD-TENANT RELATION

 

Section 18.1.  The relation created by this Lease is that of landlord and
tenant. Nothing herein contained shall be deemed or construed by the parties
hereto, nor by a third party, to be a creation of the relationship of principal
and agent, or of partnership, or of joint venture between the parties. Neither
computation of rent, nor any other provision contained herein, nor any acts of
the parties hereto, shall be deemed to make Landlord liable for the debts of
Tenant or create any relationship between the parties hereto other than the
relationship of landlord and tenant.

 

ARTICLE XIX

EMINENT DOMAIN

 

Section 19.1.  If more than twenty percent (20%) of the floor area of the Leased
Premises should be taken by any authority having the power of eminent domain,
then and in that event, the term of this Lease shall cease and terminate, and
the date of such termination shall be, at Landlord’s election, either the date
upon which possession shall be tendered to such authority by Landlord or the
date upon which possession is taken by such authority.

 

Section 19.2.  If less than twenty percent (20%) of the floor area of the Leased
Premises should be taken as aforesaid, this lease shall not terminate, however,
the minimum guaranteed rental (but not percentage rental) payable hereunder
during the expired portion of this lease shall be reduced in proportion to the
area taken, effective on the date physical possession is taken by the condemning
authority. Following such partial taking, Landlord shall make all necessary
repairs or alterations to the remaining premises or, if an exhibit describing
Landlord’s Work is attached to this lease, all necessary repairs within the
scope of Landlord’s Work as described in such exhibit, as the case may be,
required to make the remaining portions of the Leased Premises an architectural

 

17

--------------------------------------------------------------------------------


 

whole.  All work by Landlord required in this Section 19.2 shall be commenced
and completed in a reasonable time following such partial taking.

 

Section 19.3.  All sums awarded or agreed upon between Landlord and the
condemning authority for the taking of the fee or the leasehold interest,
whether as damages or as compensation, will be and are the property of Landlord.
Tenant hereby assigns to Landlord all proceeds, whether by way of compensation
or damages, otherwise payable to Tenant for its leasehold interest by reason of
such taking as same applies to the land, structure and/or rent proceeds. All
other elements of compensation relating to the operation of Tenant’s business
operations under the terms of this Lease affected by way of the taking shall
belong to Tenant.

 

Section 19.4.  If this Lease should be terminated under any provision of this
Article, rental and other sums due and payable by Tenant hereunder shall be
payable up to the date that possession is taken by the condemning authority and
Landlord will refund to Tenant an equitable portion of any such rental and other
sums paid in advance but not yet earned by such date.

 

Section 19,5.  In the event that any authority having the power of eminent
domain requests that Landlord convey to such authority all or any portion of the
Center or all or any portion of the Leased Premises, Landlord shall have the
right to make a voluntary conveyance to such authority of all or any portion of
the Center or all or any portion of the Leased Premises whether or not
proceedings have been filed by such authority; and in the event of any such
voluntary conveyance, it shall nevertheless for all purposes hereunder be deemed
that there has been a taking by such authority of the property voluntarily
conveyed by Landlord. Accordingly, all of the provisions of Sections 19.1, 19.2,
19.3 and 19.4 hereof shall be applicable notwithstanding such voluntary
conveyance.

 

ARTICLE XX
HOLDING OVER

 

Section 20.1.  If Tenant should remain in possession of the Leased Premises
after the expiration of the term of this Lease, without the execution of a new
lease, then Tenant shall be deemed to be occupying the Leased Premises as a
tenant from month-to- month, subject to all the covenants and obligations of
this Lease, except that as liquidated damages by reason of such holding over,
the monthly amounts payable by Tenant under this Lease shall be increased to one
hundred fifty percent (150%) of the monthly amounts payable in the last month of
the stated term.

 

Section 20.2.  The above described tenancy from month-to-month may be terminated
by either party upon thirty (30) days written notice to the other.

 

Section 20.3.  Any rent due after such notice of termination of possession or of
this Lease has been given is to be calculated according to section 20.1 on a pro
rata basis. If upon notice of termination by Landlord, Tenant tenders rent in
excess of the amount due and payable pursuant to the formula in Section 20.1 and
Landlord accepts such payment, the acceptance of such payment will not operate
as a waiver by Landlord of the notice of termination, unless such waiver is in
writing and signed by Landlord. Any such excess amounts tendered and accepted
shall be promptly refunded by Landlord, after deducting therefrom any amounts
owed Landlord.

 

ARTICLE XXI
LANDLORD’S MORTGAGES

 

Section 21.1.  Tenant agrees that its interest under this Lease shall be
subordinate to any mortgage, deed of trust or similar device now or hereafter
placed upon the Leased Premises or all or any portion of the Center by Landlord
if the mortgagee or beneficiary under said deed of trust or lender for whose
benefit any other security device is created so elects, and upon notice to
Tenant of such election. Tenant will execute any instruments required to
evidence such subordination. Likewise, such mortgagee or beneficiary under said
deed of trust or lender for whose benefit any other security device is created
elects, by notice to Tenant, to make this Lease superior to such mortgage or
deed of trust or other security device; and in the event of any such election,
Tenant will execute any instruments required to evidence such superiority. If
any person or entity shall succeed to all or part of Landlord’s interest in the
Leased Premises, whether by purchase, foreclosure, deed in lieu of foreclosure,
power of sale, termination of lease or otherwise, and if so requested or
required by such successor in interest, Tenant shall attorn to such successor in
interest and shall execute such agreement in confirmation of such attornment as
such successor in interest shall reasonably request.

 

Section 21.2.  Landlord and Tenant shall execute and deliver to each other, at
such time and from time to time as either Landlord or Tenant may request, a
certificate stating:

 

18

--------------------------------------------------------------------------------


 

(a)                                  Whether or not the Lease is in full force
and effect;

 

(b)                                 Whether or not the Lease has been modified
or amended in any respect, and submitting copies of such modifications or
amendments, if any;

 

(c)                                  Whether or not there are any existing
defaults under this Lease to the knowledge of the party executing the
certificate, and specifying in detail the nature of such defaults, if any, and

 

(d)                                 Such other information as may be reasonably
requested.

 

The aforesaid certificate(s) shall be delivered to Landlord or Tenant, as the
case may be, promptly upon receipt of a written request therefore, but in no
event more than five (5) business days following receipt of such request.
Landlord and Tenant intend that any statement delivered pursuant to this Section
may be relied upon by any mortgagee, beneficiary or purchaser and Tenant shall
be liable for all loss, cost or expense resulting from the failure of any sale
or funding of any loan caused by any material misstatement contained in such
estoppel certificate. If, however, Tenant fails to deliver the same within such
five (5) business day period after request by Landlord, such failure shall be
deemed to be an event of default hereinunder.

 

Section 21.3.  In order to protect Tenant’s leasehold interests in the event of
a default by Landlord with respect to any mortgage obligation related to the
Leas Premises, Landlord agrees and shall have Landlord’s Mortgagor issue to
Tenant a non- disturbance/attornment agreement in the form attached hereto as
Exhibit “D”.

 

ARTICLE XXII
ADDITIONAL RENT

 

Section 22.1.  In addition to and separate from the Minimum Rent, Tenant shall
pay to Landlord as Additional Rent any “Tax Payment” and “Insurance Payment” as
set out in Article I of this Lease paid by Landlord on Tenant’s behalf. Tenant
shall be responsible for all maintenance, and repairs to the structure and
common area including, but not limited to sweeping, cleaning, removing debris
from, maintaining, re-striping and repairing the common area. In addition Tenant
shall be totally responsible for maintaining planting and landscaping with
respect to the Common Area; utilities charges for any services to the Common
Area; repairing and maintaining utility lines located in the Common Area which
do not exclusively serve one tenant in the Center (including, without
limitation, lighting and tile); repairing and maintaining sprinklers and
sprinkler-risers serving the Leased Premises and the building of which they are
a part; repairing and maintaining sidewalks in the Common Area (including,
without limitation, periodic steam cleaning thereof); repair and maintaining the
parking lots in the Common Area; plus all other costs and expenses of every kind
or nature relative to operating, managing and equipping the Common Area, and
including, but not limited to, maintaining and repairs to the parking lot in the
common area and roof of the leased premises. The word “Taxes”, as used herein
shall mean all taxes, assessments, imposition, levies, charges, excises, fees,
state or federal tax imposed on rental income of the Center, licenses and others
sums levied, assessed, charged or imposed by any governmental authority or other
taxing authority or which accrue on the Center for each calendar year (or
portion thereof) during the term of this Lease, including, without limitation,
professional fees and expenses incurred by Landlord for ad valorem tax
consultants or tax-rendering services and all penalties, interest and other
charges (with respect to Taxes) payable by reason of any delay in or failure or
refusal of Tenant to make timely payment as required under this Lease.

 

Landlord currently estimates that taxes on the Leased premises are approximately
$58,000.00 per year. Tenant agrees to pay to Landlord the sum of $4,833.33 per
month, in addition to Minimum Rent and as additional charges in order to satisfy
these tax obligations under the terms of this triple net lease. Landlord
specifically reserves the right to adjust this estimate for taxes at the end of
each tax year based on the actual tax liability imposed by any taxing authority
pursuant to Section 22.3 hereof.

 

Alternatively, should Tenant desire to pay these taxes directly to any such
taxing authority, Tenant shall, within thirty (30) days of payment provide proof
of payment to Landlord in the form a receipt indicating that all such taxes have
been paid in full or any such other proof as may be deemed acceptable by
Landlord.

 

The phrase “Insurance Premiums” shall mean the total annual insurance premiums
which accrue on all fire and extended coverage insurance, boiler insurance,
public liability and property damage insurance, rent insurance and other
insurance which, from time to time, may at Landlord’s election be carried by
Landlord with respect to the Center during any applicable calendar year (or
portion thereof) occurring during the term of this Lease; all or any part of
such coverage is written under a “blanket policy” or otherwise in such manner
that Landlord was not charged a specific insurance premium applicable solely to
the Center, then in such

 

19

--------------------------------------------------------------------------------


 

event, the amount considered to be the insurance premium with respect to such
coverage for such calendar year shall be that amount which would have been the
annual insurance premium payable under the rates in effect on the first day of
such applicable calendar year for a separate Texas Standard Form insurance
policy generally providing such type and amount of coverage (without any
deductible amount) with respect to the Center (considering the type of
construction and other relevant matters) irrespective of the fact that Landlord
did not actually carry such type policy. If the insurance policies maintained by
Landlord with respect to the Center containing any nature of deductible feature,
then Tenant, in the event of a loss, shall pay to Landlord Tenant’s pro rata
share thereof, based upon the amount of such deductible feature multiplied by a
fraction, the numerator of which is the aggregate number of square feet of floor
area in the Center damaged or destroyed by such casualty. Tenant’s pro rata
share of such deductible amount shall be payable to Landlord within ten (10)
days following receipt from Landlord of a statement therefore and payment
thereof by Tenant shall be condition precedent to Landlord’s obligations to
repair or restore the Leased Premises.

 

The phrase “Tenant’s Share” as applied to Common Area Operating Costs, Taxes and
Insurance Premium shall refer to a sum calculated by multiplying the Common Area
Operating Costs, Taxes and Insurance Premium (as the case may be) by a fraction,
the numerator of which is the ground floor area (in square feet) of the Leased
Premises (as indicated in Section 1.1 of this Lease Contract) and the
denominator of which is ninety-five percent (100%) of the aggregate leasable
ground floor area (in square feet) of all buildings in the Center (whether or
not actually leased) on the first day of January for the relevant calendar year
for which any calculation referred to in this Article XXII is being made;
provided, however, for any period less than twelve (12) full calendar months
with respect to which such calculation is being made, a pro rata portion of the
resulting product shall be calculated to determine Tenant’s Share.

 

Section 22.2.  Unless and until Landlord exercises the rights set forth in
Section 22.3 of this Lease, Tenant will pay Landlord the Common Area Payment,
Tax Payment, and Insurance Payment as specified in Article I of this Lease. Each
such payment shall be made monthly in advance for each and every month during
the term of this Lease, except, however, if the lease term does not begin on the
first day of a calendar month, Tenant shall pay a pro rata portion of such sums
for such partial month.

 

Section 22.3.  During the relevant calendar year indicated by Landlord during
the Lease Term and Extension Term of this Lease (and subsequent to the
termination of this Lease). Landlord shall have the right, but not the
obligation, to determine any increase in the Tax Payment and/or Insurance
Payment collectively referred to in this Section 22.3 as “Such Costs”. Landlord
shall submit written notice to Tenant, including an itemization of all Such
Costs, to require Tenant to pay to Landlord a sum of money for Such Costs.

 

In the event Landlord shall have given notice to Tenant of the exercise of any
of its rights under the preceding paragraph, then (with respect to any Such
Costs as to which Landlord shall have so given notice) the following shall
apply:

 

(1)                                  Landlord shall have the right, exercisable
by Landlord’s giving notice to Tenant from time to time during the term of this
Lease to estimate Tenant’s Share of any Such Costs for the relevant calendar
year indicated by Landlord, whereupon, commencing on the date designated by
Landlord and continuing for the balance of the period during the term of this
Lease indicated by Landlord, Tenant shall pay Landlord on the first day of each
month, monthly in advance, one-twelfth (1/12th) of the amount(s) so estimated by
Landlord.

 

(2)                                  At the end of the calendar year occurring
during the term of this Lease during which Landlord shall have given Tenant
notice of the exercise of any of its rights set forth in this Section 22.3 (and
subsequent to the termination of this Lease), Landlord will give Tenant notice
of the total amount(s) paid by Tenant for Such Costs for the relevant calendar
year together with the actual amount of Tenant’s Share of any of Such Costs for
such calendar year. If the actual amount of Tenant’s Share of any of  Such Costs
with respect to such period exceeds the aggregate amount(s) previously paid by
Tenant with respect thereto during such period, Tenant shall pay to Landlord the
deficiency within ten (10) days following notice from the Landlord, provided,
however, if the aggregate amount(s) previously paid by Tenant with respect
thereto exceeds Tenant’s Share for any such period, then, at Landlord’s
election, such surplus (net of any amounts then owing by Tenant to Landlord)
shall be credited against the next ensuing installment of any of Such Costs due
hereunder by Tenant or credited to Minimum Rent, or Landlord may refund such net
surplus to Tenant. Should Tenant question the accuracy of Landlord’s accounting
of any of Such Costs, Tenant’s right to dispute any Such Costs shall be
conditioned upon payment to Landlord of Tenant’s Share thereof prior to
contesting any Such Costs, with an adjustment thereafter, if necessary.

 

20

--------------------------------------------------------------------------------


 

(3)                                  Tenant shall pay all Such Costs within
thirty (30) days of billing. If Tenant fails to pay Such Costs within this
thirty (30) day period, Tenant will be assessed a late fee equal to ten percent
(10%) of Such Costs and which shall be cumulative, determined on a per diem
basis. If Tenant fails to pay Such Costs and any additional fees incurred for
more than one hundred eighty (180) days, this shall constitute an Event of
Default.

 

Section 22.4.  If there is presently in effect or hereafter adopted any nature
of sales tax or use tax or other tax on rents or other sums received by Landlord
under this Lease (herein referred to as “Rent Sale Tax”), then in addition to
all rent and other payments to be made by Tenant as provided above, Tenant will
also pay Landlord a sum equal to the amount of such Rent Sales Tax. The term
“Rent Sales Tax” shall not include any income taxes applicable to Landlord.

 

ARTICLE XXIII
NOTICE

 

Section 23.1.  Any notice which may or shall be given under the terms of this
Lease shall be in writing and shall be either delivered to the Notice Address of
either Landlord or Tenant, by hand or sent by United States Registered or
Certified Mail, adequate postage prepaid. Either party’s address may be changed
from time to time by such party by giving notice as provided above, except that
the Leased Premises may not be used by Tenant as the sole Notice Address. No
change of address of either party shall be binding on the other party until
notice of such change of address is given as herein provided. A post office
receipt for registration of such notice or signed return receipt shall be
conclusive that such notice was delivered in due course of mail if mailed as
provided above. For purposes of the calculation of various time periods referred
to herein, notice delivered by hand shall be deemed received when delivered to
the place for giving notice to a party referred to above and notice mailed in
the manner provided above shall be deemed completed upon the earlier to occur of
(i) actual receipt as indicated on the signed return receipt, or (ii) three (3)
days after posting as herein provided. Finally, any written notice addressed as
provided hereinabove and actually received by the addressee, shall constitute
sufficient notice for all purposes under this Lease.

 

ARTICLE XXIV
TENANT’S SIGNS

 

Section 24. 1  Tenant shall have the option to install such signs as may be
allowed and permitted by the City of Webster.

 

Tenant shall be responsible for the costs and installation, including design and
permitting, of any sign advertising Tenant’s business on the storefront of the
Center. Tenant shall pay a proportionate share of the costs of installation and
maintenance of the Center pylon sign, if any, only if Tenant advertises its
business on the pylon. Tenant shall pay exclusively for design and lettering
advertising Tenant’s business at the Leased Premises on the pylon. For purposes
of this Article XXIV, the term “proportionate share” shall be defined as a
fraction, the numerator of which shall be the square footage of Tenant’s sign
panel to be located upon the Center pylon pole and the denominator of which
shall be the total square footage of sign panels which are located upon the
Center pylon, whether occupied or not.

 

Section 24.2.  Tenant shall not, without prior written consent (a) make any
changes to the store front or pylon advertising, or (b) install any exterior
lighting, decorations, paintings, awnings, canopies or the like, or (c) erect or
install any signs, window or door lettering, placards, decorations or
advertising media of any type which can be viewed from the exterior of the
Leased Premises. All signs, lettering, placards, decorations and advertising
media (including, without limitation, the sign required by Section 24,3 below)
shall conform in all respects to the sign criteria established by Landlord for
the Center from time to time in the exercise of its reasonable discretion, and
shall be subject to Landlord’s requirements as to construction, method of
attachment, size, shape, height, lighting, color and general appearance. All
signs shall be kept in good condition and in proper operating order at all
times.

 

Section 24.3  Subject to the restrictions of Section 24.2 above, Tenant agrees
to install and maintain a first-class sign on the front of the Leased Premises
during the term of this lease. The sign shall be located above the front of the
storefront of the Leased Premises. The sign shall be installed by Tenant, or its
Landlord-approved contractors, in a good and workmanlike manner so as not to
damage the building or its facilities.

 

Landlord’s Signage Criteria may be changed at any time in its reasonable
discretion, to affect new signs to be placed at the Center. It is expressly
agreed, however, that Tenant shall not be required to replace its sign to comply
with new Signage Criteria unless and until Tenant voluntarily elects to replace
its sign, or the sign must be replaced because of fire or casualty. Any sign not

 

21

--------------------------------------------------------------------------------


 

removed by Tenant within ten (10) days after the expiration or earlier
termination of this lease may be disposed of by Landlord without liability of
any kind to Tenant. In addition, Landlord may at any time on thirty (30) days’
advance written notice to Tenant of its intention to do so, replace Tenant’s
fascia sign with a sign which complies with revised signage Criteria adopted for
the Center, so long as the fascia signs of a majority of the other tenants in
the Center are in compliance with such revised Signage Criteria.

 

ARTICLE XXV
ENVIRONMENTAL

 

Section 25.1.  Tenant shall not use in any way, or permit or suffer the use of,
the Leased Premises or any part thereof to either, directly or indirectly,
prepare, produce, generate, manufacture, refine, treat, transport, store,
maintain, handle, dispose of, transfer, or process any Hazardous Substance as
defined herein, unless it has received the prior written consent of Landlord,
which may be withheld in Landlord’s sole discretion. “Hazardous Substance” means
any pollutant, contaminant, toxic or hazardous waste, dangerous substance,
potentially dangerous substance, noxious substance, toxic substance, flammable,
explosive, radioactive material, urea formaldehyde foam insulation, asbestos,
petroleum, PCBs, petroleum and its by products or any other substances the
removal of which is required, or the manufacture, preparation, production,
generation, use, maintenance, treatment, storage, transfer, handling or
ownership of which is restricted, prohibited, regulated or penalized by any and
all federal, state, county, or municipal statutes, or laws now or at any time
hereafter in effect, including but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C, §§ 9601 et
seq.), the Hazardous Materials Transportation Act (49 U.S.C- §§ 1801 et seq.),
the Resource Conservation and Recovery Act (42 U.S.C, §§ 6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Clean Air
Act (42 U.S.C. §§ 7401 et seq.), the Toxic Substances Control Act, as amended
(15 U.S.C. §§ 2601 et seq.), the Occupational Safety and Health Act (29 U.S.C.
§§ 651 et seq.), and the laws of the State of Texas, as these laws have been
amended or supplemented.

 

Any substance which Landlord permits Tenant to treat, store, transfer, or
dispose of must be done in strict compliance with any and all federal, state,
county, or municipal statutes or laws now or at any time hereafter in effect,
including but not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.), the Hazardous
Materials Transportation Act(49 U.S.C. §§ 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.),  the Toxic Substances Control Act, as amended (15 U.S.C. §§
2601 et seq.), and the Occupational Safely and Health Act (29 U.S.C. §§ 651 et
seq.), and the laws of the State of Texas, as these laws have been amended or
supplemented.

 

If Hazardous Substances are used, stored, generated, or disposed of on or in the
Leased Premises or the Center by Tenant, or if the Leased Premises or the Center
shall become contaminated in any manner for which Tenant is legally liable,
Tenant shall indemnify and hold harmless Landlord from any and all claims,
damages, fines, judgments, penalties, costs, liabilities, or losses (including,
without limitation, a decrease in value of the Leased Premises or the Center,
damages caused by loss or restriction of rentable or usable space, or any
damages caused by adverse impact, on marketing of the space, and any and all
sums paid for settlement of claims, attorneys’ fees, consultant, and expert
fees) arising during or after the term of this Lease and arising as a result of
the contamination by Tenant or its agents. This indemnification includes,
without limitation, any and all costs incurred because of any investigation of
the site or any cleanup, removal, or restoration mandated by a federal, state,
or local agency or political subdivision. Without limiting the foregoing, if
Tenant causes or permits the presence of any Hazardous Substance in the Leased
Premises or the Center which results in contamination of the Leased Premises or
the Center. Tenant shall promptly, at its sole expense, take any and all
necessary actions to return the Leased Premises or the Center, as the case may
be, to the conditioning existing prior to the presence of any such Hazardous
Substance. Tenant shall obtain Landlord’s prior written approval for any such
remedial action. The indemnity obligations of Tenant under this Section shall
survive the expiration or earlier termination of this Lease.

 

If Hazardous Substances are used, stored, generated, or disposed of on or in the
Leased Premises or the Center by Landlord, or if the Leased Premises or the
Center shall become contaminated as the result of any act of Landlord, Landlord
shall indemnify and hold harmless Tenant from any and all claims, damages,
fines, judgments, penalties, costs, liabilities, or losses (including, without
limitation, a decrease in value of the Leased Premises or the Center, damages
caused by loss or restriction of rentable or usable space, or any damages caused
by adverse impact on marketing of the space, and any and all sums paid for
settlement of claims, attorneys’ fees, consultant, and expert fees) arising
during or after the term of this Lease and arising as a result of the
contamination by Tenant or its agents. This indemnification includes, without
limitation, any and all costs incurred because of any investigation of the site
or any cleanup, removal, or restoration mandated by a federal, state, or local
agency or political subdivision. Without limiting the foregoing, if Landlord
causes or permits the presence of any Hazardous Substance in the Leased Premises
or the Center which results in contamination of the Leased Premises or the
Center, Landlord shall promptly, at its sole expense, take any and all necessary
actions to

 

22

--------------------------------------------------------------------------------


 

return the Leased Premises or the Center, as the case may be, to the
conditioning existing prior to the presence of any such Hazardous Substance. The
indemnity obligations of Tenant under this Section shall survive the expiration
or earlier termination of this Lease.

 

ARTICLE XXVI
REGULATIONS

 

Section 26.1.  Landlord and Tenant acknowledge that there are in effect federal,
state, county and municipal laws, orders, rules, directives and regulations
(collectively referred to hereinafter as the “Regulations”) and that additional
Regulations may hereafter be enacted or go into effect, relating to or affecting
the Leased Premises or to the Center, and concerning the impact on the
environment of construction, land use, maintenance and operation of structures,
and conduct of business. Subject to the express rights granted to Tenant under
the terms of this Lease, Tenant will not cause, or permit to be caused, any act
or practice, by negligence, omission, or otherwise, that would adversely affect
the environment, or do anything to permit anything to be done that would violate
any of said laws, regulations or guidelines. Moreover, Tenant shall have no
claim against Landlord by reason of any changes Landlord may make in the Center
or the Leased Premises pursuant to said Regulations or any charges imposed upon
Tenant, Tenant’s customers or other invitees pursuant to same.

 

Section 26.2.  If, by reason of any Regulations, the payment to, or collection
by, Landlord of any rental or other charge (collectively referred to hereinafter
as “Lease Payments”) payable by Tenant to Landlord pursuant to the provisions of
this Lease is in excess of the amount (the “Maximum Charge”) permitted thereof
by the Regulations, then Tenant, during the period (the “Freeze Period”) when
the Regulations shall be in force and effect shall not be required to pay, nor
shall Landlord be permitted to collect, any sum in excess of the Maximum Charge.
Upon the earlier of (i) the expiration of the Freeze Period, or (ii) the
issuance of a final order or judgment of a court of competent jurisdiction
declaring the Regulations to be invalid or not applicable to the provisions of
this Lease, Tenant, to the extent not then proscribed by law, and commencing
with the first day of the month immediately following, shall pay to Landlord as
additional rental, in equal monthly installments during the balance of the term
of this Lease, a sum equal to the cumulative difference between the Maximum
Charges and the Lease Payments during the Freeze Period. If any of the
provisions of this section, or the application thereof shall to any extent be
declared to be invalid and unenforceable, the same shall not be deemed to affect
any of the other provisions of this section or of this Lease, all of which shall
be deemed valid and enforceable to the fullest extent permitted by law.

 

ARTICLE XXVII
TERMINOLOGY AND MISCELLANEOUS

 

Section 27.1.  With respect to terminology in this Lease, each number (singular
or plural) shall include all numbers, and each gender (male, female or neuter)
shall include all genders. If any provision of the Lease shall ever be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions of the Lease, but such other provisions shall
continue in full force and effect.

 

The titles of the Articles in this Lease shall have no effect and shall neither
limit nor amplify any provisions of the Lease itself. This Lease shall be
binding upon and shall accrue to the benefit of Landlord, its successors and
assigns.

 

Section 27. 2.  In all instances where Tenant is required hereunder to pay any
sum or do any act at a particular indicated time or within any indicated period,
it is understood that time is of the essence.

 

Section. 27.3  The obligation of Tenant to pay all rent and other sums hereunder
provided to be paid by Tenant and the obligation of Tenant to perform Tenant’s
other covenants and duties hereunder constitute independent, unconditional
obligations to be performed at all times provided for hereunder. Tenant waives
and relinquishes all rights which Tenant might have to claim any nature of lien
against or withhold, or deduct from or off-set against any rent and other sums
provided hereunder to be paid Landlord by Tenant.

 

Section 27.4.  Under no circumstances whatsoever shall Landlord ever be liable
hereunder for consequential damages or special damages; and all liability of
Landlord for damages for breach of any covenant, duty or obligation of Landlord
hereunder may be satisfied only out of the interest of Landlord in the Center
existing at the time any such liability is adjusted in a proceeding as to which
the judgment or award adjudicating such liability is non-appealable and not
subject to further review. The term “Landlord” shall mean

 

23

--------------------------------------------------------------------------------


 

only the owner, for the time being of the Center, and in the event of the
transfer by such owner of its interest in the Center, such owner shall thereupon
be released and discharged from all covenants and obligations of Landlord
thereafter accruing, but such covenants and obligations shall be binding during
the Lease Term upon each new owner for the duration of such owner’s ownership.

 

Section 27.5.  All monetary obligations of Landlord and Tenant (including,
without limitation, any monetary obligation of Landlord or Tenant for damages
for any breach of the respective covenants, duties or obligations of Landlord or
Tenant hereunder) are performable exclusively in Houston, Harris County, Texas.

 

Section 27.6.  Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent or any other sums due under this Lease will cause Landlord to
incur various expenses not contemplated by this Lease, the exact amount of which
are presently difficult to ascertain. Accordingly, if payment of Minimum Rent or
any other sum due from Tenant under this Lease shall not be received by Landlord
when due, then, in addition to such required payment, Tenant shall also pay to
Landlord a “Late Charge” of five percent (5%) of the outstanding monthly balance
then due and payable to Landlord from Tenant after five (5) days notice from
landlord. Provided, however, Landlord shall not be required to give such written
notice to Tenant more than two (2) times in any calendar year during the life of
this Lease. Landlord and Tenant agree that such Late Charge represents a fair
and reasonable estimate of the expenses that Landlord will incur by reason of
such late payment by Tenant. Acceptance of such Late Charge by Landlord shall
not constitute a waiver of Tenant’s default with respect to any such past due
amounts, nor prevent Landlord from exercising any other rights and remedies
granted to Landlord under this Lease or at law or in equity. Such Late Charge
shall constitute additional rental payable by Tenant under the Lease and is in
addition to, and separate from, the Minimum Rent and other charges payable under
the Lease by Tenant.

 

Section 27.7.  So long as Tenant has not been wrongfully or constructively
evicted from the Leased Premises, the doctrine of independent covenants will
apply in all matters relating to this Lease including, without limitation, all
obligations of Landlord and Tenant to perform their respective obligations under
this Lease. The preceding sentence shall apply notwithstanding that Landlord may
have defaulted in fulfilling a covenant to maintain or repair the Leased
Premises even if such default results in the unsuitability of the Leased
Premises for Tenant’s intended commercial use.

 

Section 27.8.  Tenant has inspected the Leased Premises and accepts them in
their existing condition, on an “As-Is” basis, subject to performance by
Landlord of its obligations under the Construction Rider, if any, attached
hereto. Tenant hereby waives and relinquishes any right to assert, as either a
claim or a defense, that Landlord is bound to perform or is liable for the
non-performance of any implied covenant or implied duty of Landlord not
expressly set forth herein. Tenant hereby expressly waives any implied warranty
of Landlord that the Leased Premises are suitable for their intended commercial
purpose. Tenant agrees to perform all of its Lease obligations (including
without limitation, the obligation to pay rent), notwithstanding an alleged
breach by Landlord of any such implied warranty to the extent such warranty is
not waived herein. Tenant agrees that Landlord shall incur no liability to
Tenant by reason of any defect in the Leased Premises, whether apparent or
latent.

 

Section 27.9.  Tenant shall provide the following financial information
concerning its operations on the leased premises to Landlord (and, if requested
by Landlord, to Landlord’s Mortgagee at such address as Landlord may provide):

 

a)                                      As soon as available and in any event
with forty-five (45) days after the end of each calendar quarter, the balance
sheet of Tenant as of the end of such calendar quarter and the operating
statement of Tenant for such calendar quarter, each prepared in accordance with
generally accepted accounting principles, and certified to be true and correct
by the principal financial officer of Tenant; and

 

b)                                     As soon as available and in any event
within sixty (60) days after the close of each fiscal year of Tenant, the
audited balance sheet of Tenant as of the end of such year and the audited
operating statement of Tenant as of the end of such year (showing income,
expenses and surplus), all prepared in accordance with generally accepted
accounting principles and accompanied by the unqualified opinion of an
independent certified public accountant acceptable to Landlord; and

 

c)                                      As soon as available and on an annual
basis, Tenant’s annual report and Form 10-K as filed with the U. S. Securities
and Exchange Commission.

 

Landlord agrees that Tenant shall be in compliance with the provisions of this
Section upon furnishing to Landlord (and Landlord’s Mortgagee as aforesaid) the
above described financial information in the form prepared by Tenant for
dissemination to the general public as required by a publicly traded corporation
whose stock is listed on the New York Stock Exchange.

 

24

--------------------------------------------------------------------------------


 

Section 27.10.  If any term or provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such term or
provision or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid an be enforced to the fullest extent permitted by law.

 

Section 27.11.  This Lease shall be construed and enforced in accordance with
the laws of the State of Texas.

 

Section 27.12.  Tenant and Landlord represent that they have dealt directly with
and only with the Weitzman Group and SDI Rrealty, Inc. as Brokers, in connection
with this Lease, and that insofar as they know, no other broker negotiated this
Lease or is entitled to any commission in connection herewith. Each party hereby
indemnifies and holds the other and their beneficiaries, and their respective
agents and employees, harmless from any and all claims of any other broker or
brokers in connection with this Lease. Landlord hereby agrees to pay the
commission to said Brokers.

 

Section 27.13.  If Tenant is a corporation, Tenant represents and warrants that
this Lease and the undersigned’s execution of this Lease has been duly
authorized and approved by the corporation’s board of directors. The undersigned
officers and representatives of the corporation executing this Lease on behalf
of the corporation represent and warrant that they are officers of the
corporation with authority to execute the Lease on behalf of the corporation.

 

Section 27.14.  Any liability of Landlord to Tenant for any default by Landlord
under the terms of this Lease shall be limited to the interest of Landlord,
direct or indirect, under this Lease and Landlord and any of the persons
comprising Landlord shall not be personally liable for any deficiency. The
foregoing shall not be deemed to limit or deny any remedies which Tenant may
have in the event of a default by Landlord hereunder which do not involve
personal liability of Landlord and shall not be construed to limit or diminish
the obligations or liabilities of any insurer.

 

Section 27.15.  In all circumstances under this lease where the prior consent of
one party (the “consenting party”), whether it be Landlord or Tenant, is
required before the other party (the “requesting party”) is authorized to take
any particular type of action, such consent shall not be withheld in a wholly
unreasonable and arbitrary manner, however, the requesting party agreed that its
exclusive remedy if it believes that consent has been withheld improperly
(including, but not limited to consent required from Landlord pursuant to
Section 24.1 or Section 8.1) shall be to institute litigation either for a
declaratory judgment or for a mandatory injunction requiring that such consent
be given (with the requesting party hereby waiving any claim for damages,
attorneys fees or any other remedy unless the consenting party refuses to comply
with a court order or judgment requiring it to grant its consent). Wherever in
this Lease one party is requested or required to give its consent before an
action by the other party is permitted, it is understood and agreed that such
consent shall not be unreasonably withheld or delayed.

 

Section 27.16.  Tenant will permit Landlord to place and maintain “For Rent” or
“For Lease” signs on the Leased Premises during the last ninety days of the
lease term, it being understood that such signs shall in no way affect Tenant’s
obligations or any other provision of this lease.

 

Section 27.l7.  INTENTIONALLY OMITTED

 

Section 27.18. If any term of this Lease is ambiguous, such ambiguity, if any,
shall not be construed by or against any party on the basis that the party did
or did not write it.

 

ARTICLE XXVIII
ENTIRE AGREEMENT

 

Section 28.1.  This instrument (including all riders, exhibits and Guaranties,
if any) constitutes the entire agreement between Landlord and Tenant and no
prior written or prior or contemporaneous oral promise or representations,
brochure, rendering shall be binding on the parties hereto or deemed a part of
this agreement unless specifically incorporated herein. This Lease shall not be
amended, changed or extended except by written instrument signed by both parties
hereto.

 

This Lease shall be binding upon and inure to the benefit of and shall be
enforceable by the parties hereto, their successors and assigns.

 

25

--------------------------------------------------------------------------------


 

EXECUTED in multiple counterparts, all of which shall constitute one document,
but each of which shall have the force, and effect of an original, on the day
and year first written above.

 

 

 

 

LANDLORD:

 

 

 

ATTEST:

 

PARIS HOLDINGS, LTD.

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Secretary

 

Name:

 

 

 

 

 

 

Title:

Manager

 

 

 

 

 

Date:

6/28/02

 

 

 

 

 

 

 

 

TENANT:

 

 

 

ATTEST:

 

CHICAGO PIZZA & BREWERY,

 

 

 

 

 

By:

 

 

 

Secretary

 

Name:

/s/ [ILLEGIBLE]

 

 

 

 

 

Title:

Co - CEO

 

 

 

 

 

Date:

6/25/02

 

26

--------------------------------------------------------------------------------


 

[j8144ex10d22image002.jpg]

 

27

--------------------------------------------------------------------------------


 

Exhibit “A-1”

 

METES AND BOUNDS DESCRIPTION
2.056 ACRES (89,549 SQUARE FEET)

 

Being 2.056 acres (89,549 square feet) of land situated in the Robert W. Wilson
Survey, Abstract 88, Harris County, Texas, and being all of Restricted Reserve
“A” Bay Area Boulevard Restaurant Park, a subdivision recorded under Film Code
357035 of the Harris County Map Records, and also being all of those certain
tracts of land, called Tract One and Tract Two, conveyed to Paris Court, Inc. by
instrument recorded under File Number R615011 and Film Code 505-66-3619 of the
Harris County Official Public Records of Real Property and all of that certain
tract of land described as the east 80 feet of the south one half of Lot 11 in
Block 22 of the Webster Outlots, a subdivision recorded in Volume 67, Page 197
of the Harris County Deed Records and conveyed to Charles W. Shears by
instrument recorded under File Number P631375 and Film Code 196-58-2562 of the
Harris County Official Public Records of Real Property, said 2.056 acres (89,549
square feet) of land being more particularly described by metes and bounds as
follows (all bearings are referenced to the monumented southeast right-of-way
line of that portion of Bay Area Boulevard, based on 120 feet in width, recorded
under File Number C599567 and Film Code 079-30-0776 and under File Number
C605125 and Film Code 084-25-0440, both of the Harris County Official Public
Records of Real Property):

 

BEGINNING at a 5/8 inch iron rod with cap set for the most northerly corner of
that certain 3.0303 acre tract of land conveyed to Bruce W. Derrick by
instrument recorded under File Number M832456 and Film Code 188-77-2470 of the
Harris County Official Public Records of Real Property, same being the most
westerly corner of said Bay Area Boulevard Restaurant Park, and being the most
westerly corner of the herein described tract of land and also being in the
southeast right-of-way line of said Bay Area Boulevard and from which an iron
rod with cap bears S 37°07’  E 0.47 feet;

 

THENCE N 48° 51’30” E 215.00 feet, with the southeast right-of-way line of said
Bay Area Boulevard, to an “X” in a concrete driveway set for the most westerly
corner of that certain 0.933 acre tract of land conveyed to Dr. Charles G.
Shears by instrument recorded under File Number M124302 and Film Code
044-77-1836 of the Harris County Official Public Records of Real Property and
being the most northerly, corner of this tract;

 

THENCE S 41° 14’00” E 325.55 feet, called S 41°08’30” E 325.00 feet, to a 1/2
inch iron rod found for the most southerly corner of said 0.933 acre tract and
being the most northerly east corner of this tract and also being in a northwest
line of Unrestricted Reserve “B” of Live Oak Street Development, a subdivision
recorded in Volume 340, Page 85 of the Harris County Map Records;

 

THENCE S 48°51’30” W 135.00 feet to a 5/8 inch iron rod with cap set for the
most westerly corner of said Unrestricted Reserve “B” and being an interior
corner of this tract and from which a 1/2 inch iron rod bears S 80’34’ E 0.27
feet;

 

THENCE S 41°14’00” E 244.45 feet, called S 41°08’30” E, to a 5/8 inch iron rod
with cap set for the most southerly corner of said Unrestricted Reserve “B”, and
being the most southerly east corner of this tract and also being in the
northwest line of that certain 11.7152 acre tract of land conveyed to Webland
Properties , Inc. by instrument recorded under File Number P746329 and Film Code
092-70-3588 of the Harris County Official Public Records of Real Property and
from which a bent 1/2 inch iron rod bears S 04’ 48’W 0.30 feet;

 

28

--------------------------------------------------------------------------------


 

THENCE S 48°51’30” W 80.00 feet, with the northwest line of said 11.7152 acre
tract, to a 5/8 inch iron rod with cap set for the most easterly corner of the
residue of that certain tract of land called the south one half of Lot 11 in
Block 22 of said Webster Outlots and conveyed to Roller Enterprises of Texas,
Inc. by instrument recorded under File Number D799707 and Film Code 156-40-2470
of the Harris County Official Public Records of Real Property, and being the
most southerly corner of this tract and from which a 1/2 inch iron rod bears S
02°20’  E. 0.47 feet;

 

THENCE N 41°14’00” W 570.00 feet, called N 41°08’30” W 569.51 feet and passing
at 330.00 feet the most northerly corner of said south one half of Lot 11 in
Block 22 of the Webster Outlots, same being the most easterly corner of said
3.0303 acre tract and from which a 5/8 inch iron rod with cap bears S 38°22’ E
0.56 feet, to the PLACE OF BEGINNING and containing 2.056 acres (89,549 square
feet) of land.

 

The area stated in acres is compatible with the allowable precision of closure
for his survey.  The area stated in square feet is a calculated value only.  All
5/8 inch iron rods with caps set by this survey are marked “Texas Land
Surveying”.

 

[SEAL]

 

/s/ Jeffrey N. Heck

 

 

Jeffrey N. Heck

 

 

Registered Professional Land Surveyor

 

 

Texas Registration No. 4385

 

 

 

 

 

 

 

 

 

Texas Land Surveying, Inc.

P.O. Box 5825 Pasadena, Texas 77508

(281) 487-5880

Job No. 0389-001B        May 25, 2000

 

29

--------------------------------------------------------------------------------


 

TRACT ONE: A 19,200 square foot tract of land out of Lot Eleven (11), Block
Twenty-Two (22) in WEBSTER OUTLOTS, an Addition in Harris County, Texas,
according to the plat as recorded in Volume 67, Page 197 of the Deed Records of
Harris County, Texas, and being more particularly described by metes and bounds
as follows, to-wit:

 

Commencing at the most Northerly corner of said Lot 11, Block 22;

 

THENCE South 41 deg. 08 min. 30 sec. East 90.00 feet along the Northeast line of
said Lot 11 to an iron red in the Southeast right of way line of Bay Area
Boulevard (120’ wide) and being the point of beginning of this tract;

 

THENCE continuing South 41 deg. 08 min. 30 sec. East 240.00 feet along the
Northeast line of Lot 11 to an iron rod;

 

THENCE South 48 deg. 51 min. 30 sec. West 80.00 feet to an iron rod;

 

THENCE North 41 deg. 08 min. 30 sec. West 240.00 feet to an iron rod in the
Southeast right of way line of Bay Area Boulevard;

 

THENCE North 48 deg. 51 min. 30 sec. East 80.00 feet along the Southeast right
of way line of Bay Area Boulevard to the point of beginning and containing
19,200 square feet of land.

 

TRACT TWO: A 1.0072 acre tract, more or less, out of Lot Twelve (12), in Block
Twenty-Two (22) of WEBSTER OUTLOTS, an Addition in Harris County, Texas,
according to the map or plat thereof, recorded in Volume 67, Page 197 of the
Deed Records of Harris County, Texas, and being more particularly described by
metes and bounds as follows, to-wit:

 

BEGINNING at the most Westerly corner of said Lot 22;

 

THENCE South 41 deg. 08 min. 30 sec. East a distance of 90.0 feet to an iron rod
for corner on the Southeast right of way line of Bay Area Boulevard marking the
most Westerly corner and PLACE OF BEGINNING of the tract herein described;

 

THENCE North 48 deg. 51 min. 30 sec. East along said Southeast line of Bay Area
Boulevard, a distance of 135.0 feet to a point for corner;

 

THENCE South 41 deg. 08 min. 30 sec. East a distance of 325.0 feet to a point
for corner;

 

THENCE South 48 deg. 51 min. 30 sec. West a distance of 135.0 feet to a point
for corner on the Southwest line of said Lot 12;

 

THENCE North 41 deg. 08 min. 30 sec. West along and with the Southwest line of
said Lot 12, a distance of 325.0 feet to the PLACE OF BEGINNING, and containing
1.0072 acres of land, more or less;

 

TOGETHER WITH a twenty foot by fifty foot (20’ X 50’) easement for ingress and
agress to Bay Area Blvd., and being more particularly described by metes and
bounds as follows, to-wit:

 

BEGINNING at the most Westerly corner of said Lot 12;

 

THENCE South 41 deg. 08 min. 30 sec. East a distance of 90.0 feet to an iron rod
for corner on the Southeast right of way line of Bay Area Boulevard;

 

THENCE North 48 deg. 51 min. 30 sec. East along said Southeast line of Bay Area
Boulevard, a distance of 135.0 feet to a point for corner, and being the PLACE
OF BEGINNING OF THE BASEMENT TRACT

 

30

--------------------------------------------------------------------------------


 

HEREIN DESCRIBED;

 

THENCE continuing along the Southeast line of Bay Area Boulevard 48 deg. 51 min.
30 sec. East a distance of 50 feet to a point for corner;

 

THENCE South 41 deg. 08 min. 30 sec. East a distance of 20 feet to a point for
corner;

 

THENCE South 48 deg. 51 min. 30 sec. West a distance of 50 feet to a point for
corner;

 

THENCE North 41 deg. 08 min. 30 sec. West a distance of 20 feet to the Southeast
right of way line of Bay Area Boulevard and the PLACE OF BEGINNING.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT B

PERCENTAGE RENT

 

As set forth in the Lease to which this Exhibit is attached (Section 4.2),
Tenant, as additional rent, shall pay to Landlord on an annual basis 3% of
Tenant’s Gross Sales that exceed the following natural break points for the
lease year identified.

 

Lease Year

 

Natural Break point

 

 

 

 

 

 

 

1 through 5

 

$

5,166,666.67

 

 

 

6 through 10

 

$

5,500,000.00

 

 

 

11 through 15

 

$

6,166,666.67

 

 

 

16 through 20

 

$

6,666,666.67

 

(Option Year)

 

21 through 25

 

$

7,333,333.34

 

(Option Year)

 

 

32

--------------------------------------------------------------------------------


 

Exhibit “C”

“Exclusive Parking Field”

 

[j8144ex10d22image004.jpg]

 

33

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

 

NOTICE:                                             THIS SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF SOME OTHER
OR LATER SECURITY INSTRUMENT

 

This Agreement is entered into by and among, Tenant, Landlord and Beneficiary
and affects the property located at 515 West Bay Area Boulevard, Webster, Texas,
being more; specifically described on Exhibit “A” which is attached hereto and
incorporated herein by reference.

 

The term “Tenant” means and refers to Chicago Pizza & Brewery, Inc. d/b/a BJ’s
Restaurant & Brewery.  The term “Landlord” means and refers to Paris Court
Holdings, Ltd. The term “Beneficiary” means and refers to Wells Fargo Bank,
Landlord’s mortgage lender.

 

This agreement is entered into with reference to the following facts:

 

1.                                       Landlord and Tenant have entered into a
lease covering approximately 10,000 square feet of the property described
herein.

 

2.                                       Beneficiary has made, and may make in
the future, loans to Landlord secured by a mortgage on the subject property
(collectively the “mortgage”), provided that any lease relating to the subject
property would be subordinate to the lien of the mortgage.

 

3.                                       The parties hereto desire to expressly
subordinate the lease to the lien of the mortgage and that the lien of the
mortgage be unconditionally and at all times prior and superior to the leasehold
interests and estates created by the lease.

 

4.                                       Tenant has requested that Beneficiary
agree not to disturb Tenant’s possessory rights in the leased premises in the
event Beneficiary should foreclose the mortgage, provided that Tenant is not
then in default under the lease and provided further that Tenant attorns to
Beneficiary or the purchaser at any foreclosure or trustee’s sale of the
property.

 

Now, therefore, in consideration of the mutual covenants contained herein and of
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.                                       Notwithstanding anything to the
contrary set forth in the lease, the lease and all leasehold estate created
thereby and all of Tenant’s rights thereunder shall be and shall at all times
remain subject, subordinate and inferior to the mortgage and the lien thereof,
and all rights of beneficiary thereunder and to any and all renewals,
modifications, consolidations, replacements and extensions thereof.

 

34

--------------------------------------------------------------------------------


 

2.                                       In the event of foreclosure of the
mortgage, or upon a sale of the property pursuant to the trustee’s power of sale
contained therein or upon a transfer of the property by conveyance in lieu of
foreclosure then, so long as Tenant complies with this Agreement and is not in
default under any of the terms, covenants or conditions of the lease, the lease
shall continue in full force and effect as a direct lease between the succeeding
owner of the property and Tenant, upon and subject to the terms, covenants and
conditions of the lease for the balance of the term of the lease. Tenant further
agrees to adhere to and accept any successor owner as landlord under the lease
and to be bound by and perform all of the obligations imposed by the lease.

 

3.                                       Beneficiary, or any other such
successor owner of the property, will not disturb the possession of Tenant and
will be bound by the lease, provided, however, that Beneficiary, or any other
successor owner of the property shall not be:

 

a.  liable for any act or omission of a prior landlord (including Landlord);

 

b.  subject to any offsets or defenses which tenant might have against any prior
landlord (including Landlord);

 

c.  bound by any rent or additional rent which Tenant might have paid in advance
to any prior landlord (including Landlord) for a period in excess of one month
or by any security deposit cleaning deposit or other prepaid charge which Tenant
might have paid in advance to any prior landlord (including Landlord); or

 

d.  bound by any agreement or modification of the lease made without the written
consent of Beneficiary

 

4.                                       Landlord and mortgagor or trustee under
the mortgage acknowledge and agree that:

 

a.  this Agreement does not constitute a waiver by Beneficiary of any of its
rights under the mortgage and/or in any way release landlord from its
obligations to comply with the terms, conditions, covenants, agreements and
clauses of the mortgage;

 

b.  the provisions of the mortgage remain in full force and effect and must be
complied with by Landlord; and

 

c.  in the event of default under the mortgage, Tenant may pay rent and all
other sums due under the lease to Beneficiary.

 

5.                                       Additional provisions:

 

A.                                   This Agreement supersedes any inconsistent
provision of the lease.

 

B.                                     Nothing contained in this Agreement shall
be construed to derogate from or an any way impair or affect the lien and charge
or provisions of the mortgage.

 

35

--------------------------------------------------------------------------------


 

C.                                     Beneficiary shall have no obligations nor
incur any liability with respect any warranties of any nature whatsoever,
whether pursuant to the lease or otherwise, including, without limitation, any
warranties respecting the use, compliance with zoning, Landlord’s title,
Landlords authority, habitability, fitness for a particular purpose or
possession.

 

D.                                    This Agreement shall inure to the benefit
of the parties hereto, their respective successors and permitted assigns.

 

E.                                      This Agreement constitutes the full and
complete agreement of the parties and supersedes any prior oral agreement. This
agreement may only be altered, changed or modified in writing and executed by
all parties hereto.

 

F.                                      This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas. The parties agree
that jurisdiction and venue of any dispute regarding this agreement shall lie
exclusively in Harris County, Texas.

 

In witness whereof, the parties have executed this Subordination,
Non-Disturbance and Attornment Agreement as of, June 28, 2002.

 

IT IS RECOMMENDED THAT, PRIOR TO THE EXECUTION OF THIS AGREEMENT, THE PARTIES
CONSULT WITH THEIR ATTORNEYS WITH RESPECT THERETO.

 

BENEFICIARY:

Wells Fargo Bank

 

/s/ Charles Calvin

 

 

BY:  Charles Calvin, (Title)  VICE PRESIDENT

 

 

 

 

LANDLORD

Paris Court Holdings, Ltd.

 

/s/ [ILLEGIBLE]

 

 

Printed Name and Title  Manager

 

 

TENANT

Chicago Pizza & Brewery, Inc.
d/b/a BJ’s Restaurant & Brewery

 

Printed Name and Title

 

36

--------------------------------------------------------------------------------


 

Exhibit A

 

METES AND SOUNDS DESCRIPTION
2.056 ACRES (89.?49 SQUARE FEET)

 

Being 2.056 acres (89.?49 square feet) of land situated in the Robert W. Wilson
Survey, Abstract ??, Harris County, Texas, and being all of Restricted Reserve
“A” Bay Area Boulevard Restaurant Park, ? subdivision recorded under Film Code
357035 of the Harris County Map Records, and also being all of those certain
treats of land, called Tract One and Tract Two, conveyed to Paris Court Inc.  by
Instrument recorded under File Number R425011 and File Code 505-66-361? of the
Harris County Official Public Records of Real Property and all of that certain
tract of land described of the cast 80 feet of the south one hall of Let 11 in
Block 22 of the Kabetar Outlots, a subdivision recorded in Volume 67, Page 197
of the Harris County Deed Records and conveyed to Charles W. Shears by
instrument recorded under File Number 8631375 and File Code ###-##-#### of the
Harris County Official Public Records of Real Property, said 2.056 acres(89,?49
square feet) of land being more particularly described by meter and bounds as
follows (all bearings are referenced to the monumented southeast right-of-way
line of that portion of Bay Area Boulavard, based on 120 fast in width, recorded
under File Number C59?567 and Film code ###-##-#### and under File Number
C605125 and File Code ###-##-####. both of the Harris County official Public
Records of Real Property):

 

BEGINNING at a 5/8 inch iron rod with map set from the most northerly corner of
that certain 3.0303 acre treat of land conveyed to Bruce W. P?rrick by
instrument recorded under File Number H8?124?? and File Code 1??-77-2470 of the
Harris County Official Public Records of Real Property, same being the most
westerly corner of said Bay Area Boulovard Restaurant Park, and being the most
westerly corner of the herein described tract of land and also being in the
southeast right-of-way line of said Bay Area Boulovard and from which an iron
rod with cap bears S37’07” E 0.47 feet:

 

THENCE N 48’51’30” E 213.00 feet with the southeast right-of-way line of said
Bay Area Boulovard; to an “X” in a concrete driveway ??t for the most westerly
corner of that certain 0.?33 acre tract of land conveyed to Dr. Charles G.
Sh??p? by instrument recorded under File Number M124302 and Film Code
044-77-1?36 of the Harris County Official Public Records of Real Property and
being the most northerly corner of this tract:

 

THENCE S 41’14’00” E 325.35 feet, called S 41’0?’30” E 325.00 feet, to a 1/2
inch iron rod found for the most-southerly corner of said 0.933 acre tract and
being the most northerly east corner of this tract and also being in a northwest
Line of Unrestricted Reserve “B” of Live Oak Street Development, a subdivision
recorded in Volume 340, Page 25 of the Harris County Map Records;

 

THENCE S 4?’51’30” E 135.00 feet to a 5/? inch iron rod with cap set for the
most most westerly corner of said Unrestricted Reserve “?” and being an interior
corner of this tract and from which a 1/2 inch iron rod bears S 80’34” E 0.27
feet;

 

THENCE S 41’14’00” ? 244.45 feet, called S 41’ 08’ 30” E to a 5/8 inch iron rod
with cap set for the most southerly corner of said Unrestricted Reserve “B” and
being the most southerly east corner of this tract and also being in the
northwest line of that certain 11 7152 acre treat of land surveyed to Webland
Properties Inc. by instrument recorded under File Number F746320 and Film Code
0?2-70-3588 of the Harris County Official Public Records of Real Property and
from which a bent 1/2 inch iron rod bears S 04’4?” W 0.30 feet:

 

37

--------------------------------------------------------------------------------


 

TRACT ONE: A 19,200 square feet tract of land out of Lot Eleven (11), Block
Twenty-two (22) in WEBSTER OUTLOTS, an Addition in Harris County, Texas,
according to the plat as recorded in Volume 67, Page 1?7 of the Deed Records of
Harris County, Texas, and being more particularly described by mates and bounds
as follows, to-wit:

 

Commencing at the most Northerly Corner of said Lot 11, Block 22;

 

THENCE South 41 deg. 0? min. 30 sec. East 90.00 feet along the Northeast line of
said Lot 11 to an iron red in the Southeast right of way line of Bay Area
Boulevard (120’ wide) and being the point of beginning of this tract;

 

THENCE continuing South 41 deg. 08 min. 30 sec. East 240.00 feet along the
Northeast line of Lot 11 to an iron rod;

 

THENCE South 48 deg. 51 min. 30 sec. West 80.00 feet to an iron rod;

 

THENCE North 41 deg. 08 min. 30 sec. West 240.00 feet to an iron rod in the
Southeast right of way line of Bay Area Boulevard;

 

THENCE North 48 deg. 51 min. 30 sec. East 80.00 feet along the Southeast right
of way line of Bay Area Boulevard to the point of beginning and containing
19,200 square feet of land.

 

TRACT TWO: A 1.0072 acre tract, more or less, out of Lot Twelve (12), in Block
Twenty-Two (22) of WEBSTER OUTLOTS, an Addition in Harris County, Texas,
according to the map or plat thereof, recorded in Volume 67, Page 197 of the
Deed Records of Harris County, Texas, and being more particularly described by
notes and bounds as follows, to-wit:

 

BEGINNING at the most Westerly corner of said Lot 12;

 

THENCE South 41 deg. 0? min. 30 sec. East a distance of 90.0 feet to an iron red
for corner on the Southeast right of way line of Bay Area Boulevard marking the
most Westerly corner and PLACE OF BEGINNING of the tract herein described;

 

THENCE North 48 deg. 51 min. 30 sec. East along said Southeast line of Bay Area
Boulevard, a distance of 135.0 feet to a point for corner;

 

THENCE South 41 deg. 08 min. 30 sec. East a distance of 325.0 feet to a point
for corner;

 

THENCE South 48 deg, 51 min, 30 sec. West a distance of 135.0 feet to a point
for corner on the Southwest line of said Lot 12;

 

THENCE North 41 deg. 08 min. 30 sec. West along and with the Southwest line of
said Lot 12, a distance of 325.0 feet to the PLACE OF BEGINNING, and containing
1.0072 acres of land, more or less;

 

TOGETHER WITH a twenty feet by fifty feet (20’ X 50’) easement for ingreed and
agress to Bay Area Blvd., and being more particularly described by mates and
bounds as follows, to-wit:

 

BEGINNING at the most Westerly corner of said Lot 12;

 

THENCE South 41 deg. 0? min. 30 sec. East a distance of ?0.0 feet to an iron rod
for corner on the Southeast right of way line of Bay Area Boulevard;

 

THENCE North 48 deg. 51 min. 30 sec. East along said Southeast line of Bay Area
Boulevard, a distance of 135.0 feet to a point for corner and being the PLACE OF
BEGINNING OF THE EASEMENT TRACT

 

38

--------------------------------------------------------------------------------


 

HEREIN DESCRIBED;

 

THENCE continuing along the Southeast line of Bay Area Boulevard 48 deg, 51 min,
30 sec. East a distance of 50 feet to a point for corner;

 

THENCE South 41 deg. 0? min. 30 sec. East a distance of 20 feet to a point for
corner;

 

THENCE South 48 deg. 51 min. 30 sec. West a distance of ?0 feet to a point for
corner;

 

THENCE North 41 deg. 0? min. 30 sec. West a distance of 20 feet to the Southeast
right of way line of Bay Area Boulevard and the PLACE OF BEGINNING.

 

39

--------------------------------------------------------------------------------